Exhibit 10.1





[d29442_ex101002.gif] [d29442_ex101002.gif]













SHORT FORM LEASE










Between




KEMBLE PLAZA II REALTY L.L.C.




 as Landlord,










and




COVER-ALL TECHNOLOGIES INC.




as Tenant













Building:




412 Mt. Kemble Avenue

Morris Township, New Jersey














--------------------------------------------------------------------------------










THIS LEASE is made on the 12th day of April, 2012 between KEMBLE PLAZA II REALTY
L.L.C., a New Jersey limited liability company, whose address is c/o Mack-Cali
Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837-2206 (who is
referred to in this Lease as “Landlord ”) and COVER-ALL TECHNOLOGIES INC., a
Delaware corporation, whose address is 55 Lane Road, Fairfield, New Jersey 07004
(who is referred to in this Lease as “Tenant”).   This Lease consists of the
following Basic Lease Provisions and Definitions and the attached General
Conditions and Exhibits. The Basic Lease Provisions and Definitions are referred
to in this Lease as the “Basic Lease Provisions.”







BASIC LEASE PROVISIONS







1.

BASE PERIOD COSTS means the following:




a)

Base Operating Costs: Operating Costs incurred during the Calendar Year.




b)

Base Real Estate Taxes: Real Estate Taxes incurred during the Calendar Year.




c)

Base Insurance Costs: Insurance Costs incurred during the Calendar Year.




d)

Base Utility and Energy Costs: Utility and Energy Costs incurred during the
Calendar Year.

 

2.

BUILDING means 412 Mt. Kemble Avenue, Morris Township, New Jersey.




3.

CALENDAR YEAR means the calendar year 2013.




4.

COMMENCEMENT DATE means the later of (i) the date Landlord shall substantially
complete the Work in the Premises in accordance with Exhibit C attached hereto
and made part hereof; or (ii) November 1, 2012, subject to Article 20 of this
Lease.




5.

DEMISED PREMISES OR PREMISES mean and are agreed and deemed to be 23,412 gross
rentable square feet on the first (1st) floor as shown on Exhibit A to this
Lease, which includes an allocable share of the Common Facilities.




6.

EXPIRATION DATE means 11:59 p.m. on the last day of the month in which the day
before the seven (7) year and five (5) month anniversary of the Commencement
Date occurs.




7.

FIXED BASIC RENT means the following:




   

Months

Annual Rate

Monthly Installments

Annual Per Sq. Ft. Rate

 

1-12

$526,770.00

$43,897.50

$22.50

 

13-24

$538,476.00

$44,873.00

$23.00

 

25-36

$550,182.00

$45,848.50

$23.50

 

37-48

$561,888.00

$46,824.00

$24.00

 

49-60

$573,594.00

$47,799.50

$24.50

 

61-72

$585,300.00

$48,775.00

$25.00

 

73-89

$597,006.00

$49,750.50

$25.50




If the Commencement Date is other than the first day of a calendar month, then
the Monthly Installment of Fixed Basic Rent payable by Tenant for such month
shall be prorated at the same rental rate payable for the first (1st) Monthly
Installment listed above, and “Month 1” of the rent grid set forth above shall
be deemed to be the first full calendar month following immediately thereafter.




Notwithstanding the foregoing, provided that this Lease is in full force and
effect and Tenant has complied with each of its obligations hereunder, Tenant
shall have no obligation to pay the Monthly Installments of Fixed Basic Rent for
the first (1st), second (2nd ), third (3rd), fourth (4th), and fifth (5th) full
calendar months of the Term.




8.

HVAC AFTER HOURS CHARGE is $55.00 per hour per zone for heat and $75.00 per hour
per zone for air conditioning, subject to Section 17 (b) of the Lease. The HVAC





Basic Lease Provisions and Definitions – Page 1 of 3







--------------------------------------------------------------------------------







After Hours Charge is subject to increase from time to time to reflect the
increase in the cost of providing such after hours HVAC service. For purposes
hereof, the Premises consists of two (2) HVAC zones.




9.

NOTICE ADDRESSES shall mean the following:




If to Tenant:




Prior to the Commencement Date:




Cover-All Technologies Inc.

55 Lane Road

Fairfield, New Jersey 07004




After the Commencement Date:




Cover-All Technologies Inc.

412 Mt. Kemble Avenue

Morris Township, New Jersey 07961




All notices shall be sent to the attention of the “Chief Executive Officer”,
with a copy thereof sent to the attention of “Chief Financial Officer”.




If to Landlord by personal or overnight delivery:




c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

Attention: Executive Vice President and General Counsel










If to Landlord by mail:




c/o Mack-Cali Realty Corporation

P.O. Box 7817

Edison, New Jersey 08818-7817

Attention: Executive Vice President and General Counsel




10.

PARKING SPACES means a total of one hundred three (103) parking spaces as
follows:

Assigned:

2




The location of such assigned spaces shall be as set forth on Exhibit A-1
attached hereto and made a part hereof.




Unassigned:

 100




Garaged/ Reserved:

1




In consideration of such garaged parking space, Tenant shall pay Landlord, as
Additional Rent, in the same manner as Fixed Basic Rent, a fee in the amount of
FIFTY AND 00/100 DOLLARS ($50.00) per month.




11.

SECURITY DEPOSIT means ­ONE HUNDRED FORTY THOUSAND FOUR HUNDRED SEVENTY-TWO AND
00/100 DOLLARS ($140,472.00) in the form of cash.




12.

TENANT’S BROKER means Jones Lang LaSalle, Inc.




13.

TENANT’S PERCENTAGE means and is agreed and deemed to be 4.93% (23,412/475,100).








Basic Lease Provisions and Definitions – Page 2 of 3







--------------------------------------------------------------------------------










DEFINITIONS







1.

ADDITIONAL RENT means all money, other than the Fixed Basic Rent, payable by
Tenant to Landlord under the Lease, including, but not limited to, the monies
payable by Tenant to Landlord pursuant to Exhibits G and H of this Lease.




2.

BUILDING HOLIDAYS means the holidays shown on Exhibit E and all days observed as
holidays by the United States, State, or labor unions representing individuals
servicing the Building in behalf of Landlord; if there be no such labor unions,
such definition shall include holidays designated by Landlord for the benefit of
such individuals.




3.

BUILDING HOURS means Monday through Friday, 8:00 a.m. to 6:00 p.m., but
excluding Building Holidays.




4.

COMMON FACILITIES means and includes the lobby; elevator(s); fire stairs; public
hallways; public lavatories; all other general Building components, facilities
and fixtures that service or are available to more than one tenant; air
conditioning mechanical rooms; fan rooms; janitors' closets; electrical and
telephone closets serving more than one tenant; elevator shafts and machine
rooms; flues; stacks; pipe shafts and vertical ducts with their enclosing walls;
and structural components of the Building.




Whenever the word “includes” or “including” is used in this Lease, it means
“includes but is not limited to” and “including but not limited to,”
respectively.




5.

EXHIBITS are the following:




Exhibit A

Location of Premises

Exhibit A-1

Location of Outside Assigned Parking Spaces

Exhibit B

Rules and Regulations

Exhibit C

Workletter Agreement

Exhibit D

Cleaning Services

Exhibit E

Building Holidays

Exhibit F

Commencement Date Agreement

Exhibit G

Tax and Operating Cost Rider

Exhibit H

Electricity Rider

Exhibit I

Driveway Signage




The Exhibits are attached at the back of this Lease and are a part of this
Lease.




6.

LEGAL REQUIREMENTS means all present and future laws and ordinances of federal,
state, municipal and county governments, and rules, regulations, orders and
directives of departments, subdivisions, bureaus, agencies or offices of such
governments, or any other governmental, public or quasi-public authorities
having jurisdiction over the Building, and the directions of any public officer
pursuant to law.




7.

PRIME means the so-called annual prime rate of interest established and quoted
by The Wall Street Journal (or its successor), from time to time, but in no
event greater than the highest lawful rate from time to time in effect.




8.

PERMITTED USE means general office use consistent with a first class office
building and for no other purpose. Landlord acknowledges that the Premises will
contain Tenant’s computer servers.




9.

REAL PROPERTY means the Building, the land upon which the Building stands,
together with adjoining parking areas, sidewalks, driveways, landscaping and
land.




10.

STATE means the State of New Jersey.




11.

TERM means the period of time beginning on the Commencement Date and ending on
the Expiration Date.







¾ End of Basic Lease Provisions and Definitions ¾





Basic Lease Provisions and Definitions – Page 3 of 3







--------------------------------------------------------------------------------




1.

LEASE:

1

2.

FIXED BASIC RENT:

1

3.

USE AND OCCUPANCY:

1

4.

CARE AND REPAIR OF PREMISES:

1

5.

ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

2

6.

ASSIGNMENT AND SUBLEASE:

2

7.

COMPLIANCE WITH RULES AND REGULATIONS:

3

8.

DAMAGES TO BUILDING:

3

9.

EMINENT DOMAIN:

4

10.

LANDLORD'S REMEDIES ON DEFAULT:

4

11.

DEFICIENCY:

4

12.

SUBORDINATION:

4

13.

SECURITY DEPOSIT:

5

14.

RIGHT TO CURE TENANT'S BREACH:

5

15.

LIENS:

5

16.

RIGHT TO INSPECT AND REPAIR:

5

17.

SERVICES TO BE PROVIDED BY LANDLORD:

5

18.

TENANT’S ESTOPPEL:

6

19.

HOLDOVER TENANCY:

6

20.

LANDLORD’S WORK; COMMENCEMENT:

6

21.

OVERDUE RENT CHARGE/INTEREST:

6

22.

INSURANCE:

7

23.

INDEMNITY:

7

24.

BROKER:

8

25.

PERSONAL LIABILITY:

8

26.

NOTICES:

8

27.

AUTHORITY:

8

28.

PARKING SPACES

8

29.

INTENTIONALLY OMITTED.

8

30.

MISCELLANEOUS:

8

31.

SIGNAGE:

10

32.

OPTION TO RENEW:

10

33.

RIGHT OF FIRST REFUSAL:

11




--------------------------------------------------------------------------------




34.

GENERATOR:

12

35.

ROOF RIGHTS

12

36.

BUILDING AMENITIES:

13










--------------------------------------------------------------------------------










General Conditions







1.

LEASE:




Landlord has leased the Premises to Tenant for the Term.




2.

FIXED BASIC RENT:




Tenant will pay Landlord the Fixed Basic Rent. At Tenant’s option, upon notice
to Landlord, Tenant will pay the Fixed Basic Rent and Additional Rent by
electronic transfer. The Fixed Basic Rent payable for the entire Term will be
the aggregate of the Annual Rate set forth in the Basic Lease Provisions and
will be payable, in advance, on the first day of each calendar month during the
Term at the Monthly Installments set forth in the Basic Lease Provisions, except
that a proportionately lesser amount will be paid for the first month of the
Term if the Term commences on a day other than the first day of the month.
Tenant will pay the first (1st) full monthly installment of Fixed Basic Rent on
or before the Commencement Date, such amount to be applied against the Monthly
Installment of Fixed Basic Rent due and payable for the sixth (6th) full
calendar month of the Term. Tenant will pay Fixed Basic Rent, and any Additional
Rent, to Landlord at Landlord’s address set forth in the first paragraph of this
Lease, or at such other place as Landlord may designate in writing, without
demand and without counterclaim, deduction or set off, except as otherwise
provided herein.




3.

USE AND OCCUPANCY:




Tenant will use the Premises solely for the Permitted Use.




Neither Tenant, nor anyone acting by or through Tenant, will generate, handle,
dispose, store or discharge any Contaminants, on or around the Premises, the
Building or the Real Property in violation of any Legal Requirements (such
actions collectively referred to as “Prohibited Actions”).  However, Tenant may
use and store standard ordinary cleaning materials, office supplies and other
items that may contain hazardous substances in such quantities as may be
reasonably necessary for Tenant to conduct its normal operations in the
Premises, provided they are handled, stored and disposed of in accordance with
all Legal Requirements, and same shall not constitute “Prohibited Actions”.
Tenant will defend, indemnify and hold Landlord harmless against any and all
loss, cost, damage, liability or expense (including attorneys’ fees and
disbursements) which Landlord may sustain as a result of (i) any Prohibited
Actions, or (ii) Tenant’s use of any hazardous substances in the Premises. As
used in this Article, the term “Contaminants” shall include, without limitation,
any regulated substance, toxic substance, hazardous substance, hazardous waste,
pollution, pollutant, contaminant, petroleum, asbestos or polychlorinated
biphenyls, as defined or referred to in any applicable Legal Requirements.




Tenant shall not be responsible for the remediation of: (i) any pre-existing
environmental conditions (e.g., environmental conditions existing prior to
Landlord's delivery of the Premises to Tenant); or (ii) Contaminants) in
violation of Environmental Laws, except to the extent that Tenant or Tenant’s
Agents (as hereinafter defined) has caused such condition or violation, or
exacerbated such condition or violation, in which event Tenant shall only be
responsible to the extent such condition or violation has been caused by Tenant
or Tenant’s Representative or exacerbated by Tenant or Tenant’s Agents.







Landlord shall, at its sole cost and expense, be responsible for removing any
violations currently affecting the Building and/or the Real Property, unless
Tenant has caused same. Tenant, at its sole cost and expense, shall comply with
the Americans With Disabilities Act of 1990, as amended, within the Premises
necessitated by Tenant’s particular manner of use of the Premises or Tenant’s
alterations, additions or improvements within the Premises, except for
Landlord’s Work (as defined in Exhibit C).




4.

CARE AND REPAIR OF PREMISES:




Tenant will not commit any act that damages the Premises or Building and will
take good care of the interior, nonstructural portions of the Premises, and will
comply with all Legal Requirements affecting the Premises or the Tenant’s use
and/or occupancy of the Premises. Notwithstanding the foregoing, Tenant shall
not be obligated to make any structural or systems alterations to comply with
Legal Requirements (nor shall Tenant be obligated to assume the cost of same,
except as part of Operating Costs, to the extent permitted), unless the need for
such compliance is triggered by Tenant’s particular manner or use of the
Premises, as opposed to office use in general. Landlord will, at Tenant’s
expense, make all necessary repairs to the Premises. Landlord will make all
necessary repairs to the Common Facilities. The cost of repairs to the Common
Facilities will be included in Operating Costs, except where the repair has been
made necessary by misuse or neglect by Tenant or Tenant’s agents, employees,
contractors, invitees, visitors or licensees (collectively, “Tenant’s Agents”),
in which event Landlord will nevertheless make the repair but Tenant will pay to
Landlord, as Additional Rent, upon demand, the cost incurred by Landlord to
complete such repairs. All improvements made by Tenant prior to or after the
commencement of the Term which are attached to the Premises will become the
property of Landlord upon the expiration or sooner termination of this Lease,
unless Landlord advises Tenant, prior to the installation thereof, that same
must be removed at the end of the Term. Not later than the last day of the Term,
Tenant will, at Tenant’s expense, remove from the Building all of Tenant’s
personal property and those improvements made by Tenant which Landlord has not
elected by notice to Tenant to retain as Landlord’s property, as well as all
moveable trade fixtures (other than built-in cabinet work), moveable partitions,
telephone, computer, data and antenna wiring, cabling and related conduit and
the like. Tenant will repair all injury done by or in connection with the
installation or removal of said property, improvements, wiring and the like; cap
or terminate all telephone, computer and data connections at service entry
panels in accordance with Legal Requirements; and surrender the Premises in as
good condition as they were at the beginning of the Term, except for reasonable
wear and damage by casualty or other cause not due to the misuse or neglect by
Tenant and/or Tenant’s Agents. All property of Tenant remaining on the Premises
after the last day of the Term will be conclusively deemed abandoned and may be
removed and discarded or stored at Tenant’s risk by Landlord, and Tenant will
pay Landlord for the cost of such removal, discarding and/or storage.
Notwithstanding anything contained herein to the contrary, Tenant shall remove
all installations that are “non-standard office improvements”, provided Landlord
advises Tenant, prior to the installation thereof, that same must be removed at
the end of the Term. For purposes hereof, “non-standard office improvements”
shall mean raised flooring, interior staircases, vaults, elevators,
modifications to the Building’s utility and mechanical systems and unusual
configuration for first class office space. Tenant shall repair any damage to
the Premises resulting








1







--------------------------------------------------------------------------------







from such removal. Notwithstanding the foregoing, Tenant shall not be required
to remove any portion of Landlord’s Work, as defined in Exhibit C hereto.




Tenant is responsible for all costs related to the repair and maintenance of any
additional or supplemental HVAC systems, appliances and equipment serving
exclusively the Premises or installed to meet Tenant’s specific requirements. As
of the date hereof, the only equipment meeting the foregoing criteria will be
the 2 x 3 ton dedicated supplemental HVAC unit being installed to service
Tenant’s IT room. Tenant will purchase and maintain throughout the Term an
annual full maintenance and service contract for this equipment and will forward
a copy of each proposed contract to Landlord for its approval prior to signing
it.







5.

ALTERATIONS, ADDITIONS OR IMPROVEMENTS:




Tenant will not, without first obtaining the written consent of Landlord, make
any alterations, additions or improvements (collectively, “alterations”) in, to
or about the Premises. Unless the alterations affect the Common Facilities or
Building Systems or would otherwise require a building permit, Landlord will not
unreasonably withhold or delay its consent. Building Systems include the life
safety, plumbing, electrical, heating, ventilation and air conditioning systems
in the Building. Tenant may, upon prior notice to Landlord, perform minor
cosmetic improvements, such as painting and wallpapering, without the prior
consent of Landlord. In addition, Tenant may, without Landlord’s consent but on
prior notice to Tenant, make non-systems, non-structural alterations, provided
the cost thereof does not exceed $50,000 in the aggregate, provided same does
not require a building permit.




If Tenant shall request the consent or approval of Landlord to the making of any
alterations, and Landlord shall seek and pay a separate fee to any third party
that is not affiliated with Landlord's, such as an architect or engineer, as to
the form or substance thereof, Tenant shall pay Landlord, as Additional Rent,
within 30 days after demand, all reasonable costs and expenses of Landlord
incurred in connection therewith, including out-of-pocket, third party costs and
expenses of Landlord in reviewing plans and specifications.







6.

ASSIGNMENT AND SUBLEASE:




Tenant will not mortgage, pledge, assign or otherwise transfer this Lease or
sublet all or any portion of the Premises in any manner except as specifically
provided for in this Article 6:




        (a)         If Tenant desires to assign this Lease or sublease all or
part of the Premises, the terms and conditions of such assignment or sublease
will be communicated by Tenant to Landlord in writing no less than thirty (30)
days prior to the effective date of such sublease or assignment. Prior to such
effective date, Landlord will have the option, upon notice to Tenant, to
terminate the Lease, (i) in the case of subletting, solely as to that portion of
the Premises to be sublet, or (ii) in the case of an assignment, as to all of
the Premises, and in such event, Tenant will be fully released from its
obligations with respect to the terminated space (“Recapture Space”) accruing
from and after the effective date. If Landlord terminates the Lease as to the
Recapture Space, in no event will Landlord be liable for a brokerage commission
in connection with the proposed assignment or sublet. If Landlord recaptures the
Recapture Space, Tenant shall be solely responsible, at its cost and expense,
for all alterations required to separate the Recapture Space from the balance of
the Premises, including, but not limited to, construction of demising walls and
separation of utilities. Landlord’s rights, as more fully set forth in (i)
herein above, shall not apply to any proposed sublease that consists of less
than twenty percent (20%) of the Premises and has a term expiring not later than
the date that is twenty-four (24) months prior to the Expiration Date.

        (b)         In the event that the Landlord elects not to terminate the
Lease as to the Recapture Space, Tenant may assign this Lease or sublet the
whole or any portion of the Premises, subject to Landlord’s prior written
consent, which consent will not be unreasonably withheld, conditioned or
delayed, subject to the following terms and conditions and provided the proposed
occupancy is in keeping with that of a first-class office building:

                        i.         Tenant will provide to Landlord the name,
address, nature of the business and evidence of the financial condition of the
proposed assignee or sublessee;

                        ii.         The assignee will assume, by written
instrument, all of the obligations of the Tenant under this Lease, and a copy of
such assumption agreement will be fur­nished to Landlord within ten (10) days of
its execution. No further assignment of this Lease or subletting all or any part
of the Premises will be permitted except in accordance with this Article 6;

                        iii.         Each sublease will provide that sublessee’s
rights will be no greater than those of Tenant, and that the sublease is subject
and subordinate to this Lease and to the matters to which this Lease is or will
be subordinate, and that in the event of default by Tenant under this Lease,
Landlord may, at its option, have such sublessee attorn to Landlord provided,
however, in such case Landlord will not (i) be liable for any previous act or
omission of Tenant under such sublease or, (ii) be subject to any offset not
expressly provided for in this Lease or by any previous prepayment of more than
one month’s rent;

                        iv.         The liability of Tenant and each assignee
will be joint, several and primary for the observance of all the provisions,
obligations and undertakings of this Lease, including the payment of Fixed Basic
Rent and Additional Rent through the entire Term, as the same may be renewed,
extended or otherwise modified, but if Landlord enters into a written agreement
with an assignee (other than to record the exercise of an option contained in
this Lease) increasing the monetary obligations of Tenant hereunder, the
liabilities of any predecessor in interest to Tenant shall not be increased
thereby.

                        v.         Tenant will promptly pay to Landlord fifty
percent (50%) of any rent (fixed basic rent and additional rent) and any other
consideration paid by the subtenant to Tenant under or in connection with a
sublease, as and when received, in excess of the Fixed Basic Rent required to be
paid by Tenant for the area sublet. As used herein, “consideration” will be
determined after deducting all usual and customary out-of-pocket transaction
costs incurred by Tenant in effecting such sublease;

                        vi.         The acceptance by Landlord of any rent from
the assignee or from any subtenant or the failure of Landlord to insist upon
strict performance of any of the terms, conditions and covenants of this Lease
will release





2







--------------------------------------------------------------------------------








neither Tenant, nor any assignee assuming this Lease, from the Tenant’s
obligations set forth in this Lease;




                        vii.         The proposed assignee or subtenant is not
then an occupant of any part of the Building or any other building then owned by
Landlord or its affiliates within a two-mile radius of the Building, unless
Landlord does not have comparable space available for lease to such occupant;

                        viii.         The proposed assignee or subtenant is not
an entity or a person or an affiliate of an entity with whom Landlord is or has
been, within the preceding six (6) month period, negotiating to lease space in
the Building or any other building owned by Landlord or its affiliates within a
two-mile radius of the Building, unless Landlord does not have comparable space
available for lease to such occupant;

                        ix.         There will not be more than two (2)
subtenants in the Premises;

                        x.         Tenant will not advertise the subtenancy for
less than Landlord’s then current market rent for the Premises, but the
foregoing shall not prevent Tenant from subletting for less than the current
market rent;

                        xi.         Tenant will pay Landlord a ONE THOUSAND AND
00/100 DOLLAR ($1,000.00) administrative fee for each request for consent to any
sublet or assignment simultaneously with Tenant’s request for  consent to a
specific sublet or assignment; and

                        xii.         The proposed assignee or subtenant will use
the Premises for the Permitted Use only.

        (c)         If Tenant is a corporation (other than a corporation whose
stock is listed and traded on a nationally recognized stock exchange), the
transfer (however accomplished, whether in a single transaction or in a series
of related or unrelated transactions) of a majority of the issued and
outstanding stock [or any other mechanism such as, by way of example, the
issuance of additional stock, a stock voting agreement or change in class(es) of
stock which results in a change of control of Tenant], and if Tenant is a
partnership, joint venture or limited liability company (collectively “Entity”),
the transfer (by one or more transfers) of an interest in the distributions of
profits and losses of such Entity (or other mechanism, such as, by way of
example, the creation of additional partnership or limited liability company
interests) which results in a change of control of such Entity will be deemed an
assignment of this Lease, subject to provisions of this Article. If at any time
during the Term Tenant is not a publicly traded corporation, a transfer in
connection with a private placement or other raising of funds to be invested in
Tenant for future expansion or additional working capital shall not be deemed an
assignment under this Lease, provided that the Tenant, following such transfer,
shall satisfy the net worth requirement set forth in the immediately succeeding
paragraph.

Notwithstanding anything contained in this Lease to the contrary, Tenant may
assign this Lease or sublet all or any portion of the Premises without
Landlord’s consent, Landlord’s right of recapture, or the payment of any review
fees, to (i) any corporation or other Entity directly or indirectly controlling
or controlled by Tenant or under common control with Tenant, or (ii) any
successor by merger, consolidation, corporate reorganization or acquisition of
all or substantially all of the assets of Tenant (any transaction referred to in
clauses (i) or (ii) hereof will be a “Permitted Transfer”) provided that the net
worth of any transferee of a Permitted Transfer will not be less than the net
worth of Tenant as of the date of the execution and delivery of this Lease by
both parties. Any other assignment or subleasing of Tenant’s interest under this
Lease will be subject to Landlord’s approval, which approval will not be
unreasonably withheld, conditioned or delayed.




        (d)         Except as specifically set forth above, if any portion of
the Premises or of Tenant’s interest in this Lease is acquired by any other
person or entity, whether by assignment, mortgage, sublease, transfer, operation
of law or act of the Tenant, or if Tenant pledges its interest in this Lease or
in any security deposit required hereunder, Tenant will be in default.

        e)         Landlord shall respond to any request for consent to assign
or sublet within thirty (30) days, and if consent is denied, Landlord shall
provide a reasonably detailed explanation of the basis for the denial.

7.

COMPLIANCE WITH RULES AND REGULATIONS:




Tenant will observe and comply with the rules and regulations set forth in
Exhibit B and with such further reasonable rules and regulations as Landlord may
prescribe from time to time, provided that Tenant receives a copy of same, and
further, that: (i) any such rules and regulations (1) will uniformly apply to
all tenants, and shall be enforced in a non-discriminatory manner, (2) do not
increase Tenant’s monetary obligations or materially increase Tenant’s
non-monetary obligations, or decrease any of Tenant’s rights under this Lease,
or (3) are not inconsistent with this Lease; and (ii) compliance with such rules
and regulations will not interfere with Tenant’s normal business operations.




8.

DAMAGES TO BUILDING:




If the Building is damaged by fire or any other cause to such extent that the
cost of restoration, as reasonably estimated by Landlord, will equal or exceed
twenty-five (25%) percent of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the damage, give Tenant a notice
electing to terminate this Lease. If restoration of the damage to the Premises
will require more than one hundred eighty (180) days to complete or if such
damage is not fully repaired and reasonable access to the Premises restored
within one hundred eighty (180) days from the date of damage, then, in any such
event, Lessee may, no later than the sixtieth (60th) day following Tenant’s
receipt of notice from Landlord of Landlord’s estimation that the time period to
restore will exceed one hundred eighty(180) days, or following the end of said
one hundred eighty (180) day period, give Lessor a notice of election to
terminate this Lease. In either such event, this Lease will terminate on the
thirtieth (30th) day after the giving of such notice, and Tenant will surrender
possession of the Premises on or before such date. If this Lease is not
terminated pursuant to this Article, Landlord will restore the Building and the
Premises to the condition existing just before the damage, with reasonable
promptness, subject to Force Majeure (each claimed event of Force Majeure not to
exceed sixty (60) days), as defined in Article 30 e) below, and subject to the
availability and adequacy of the insurance proceeds. Landlord shall not be
obligated to restore fixtures and improvements owned by Tenant. Not withstanding
anything contained herein to the contrary, any determination by Landlord to
terminate the Lease pursuant to this Article 8 shall be on a non-discriminatory
basis.








3







--------------------------------------------------------------------------------







In any case in which use of the Premises is affected by any damage to the
Building, there will be either an abatement or an equitable reduction in Fixed
Basic Rent and Additional Rent, depending on the period for which and the extent
to which the Premises are not reasona­bly usable for general office use. The
words “restoration” and “restore” as used in this Article will include repairs.




9.

EMINENT DOMAIN:  




If Tenant’s use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof; or (b) any other part of
the Building; then, in either event, this Lease will terminate on the date when
title vests pursuant to such taking. The Fixed Basic Rent, and any Additional
Rent, will be apportioned as of such termination date and any Fixed Basic Rent
or Additional Rent paid for any period beyond said date, will be repaid to
Tenant. Tenant will not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Tenant may file a separate claim for any taking
of fixtures and improvements owned or paid for by Tenant which have not become
the Landlord’s property, and for moving expenses, provided the same will, in no
way, affect or diminish Landlord’s award. In the event of a partial taking which
does not effect a termination of this Lease but does deprive Tenant of the use
of a portion of the Premises, there will be either an abatement or an equitable
reduction in Fixed Basic Rent and Additional Rent, depending on the period for
which and the extent to which the Premises are not reasona­bly usable for
general office use.




10.

LANDLORD'S REMEDIES ON DEFAULT:




If Tenant defaults in the payment of Fixed Basic Rent or any Additional Rent or
in the performance of any of the other covenants and conditions of this Lease,,
Landlord may give Tenant notice of such default, and if Tenant does not cure any
Fixed Basic Rent or Additional Rent default within ten (10) days or other
default within thirty (30) days after the giving of such notice (or if such
other default is of such nature that it cannot be completely cured within such
period, if Tenant does not commence such curing within such thirty (30) days and
thereafter proceed with reasonable diligence and in good faith to cure such
default), then Landlord may terminate this Lease or Tenant’s right to possession
upon not less than ten (10) days notice to Tenant, and on the date specified in
such notice Tenant's right to possession of the Premises will cease, but Tenant
will remain liable as provided below in this Lease. If this Lease or Tenant’s
right to possession will have been so terminated by Landlord, Landlord may at
any time there­after recover possession of the Premises pursuant to legal
proceedings, in order to remove Tenant or other occupants and their effects.
Landlord shall use commercially reasonable efforts, at Tenant’s expense, to
relet all or any part of the Premises and may make such alterations, decorations
or other changes to the Premises as Landlord considers appropriate in connection
with such reletting, without relieving Tenant of any liability under this Lease.
Tenant shall pay to Landlord, on demand, such expenses as Landlord may incur,
including, without limitation, court costs and reasonable attorney's fees and
disbursements, in enforcing the performance of any obligation of Tenant under
this Lease.







To the extent Landlord incurs any expenses in connection with re-letting the
Premises, such as preparing the Premises for a new tenant and brokerage
commissions in connection with any re-leasing (collectively, “Re-letting Costs”)
(i) all such costs shall be amortized over the term or terms of the new lease or
leases, and only the portion of such Re-letting Costs applicable to that portion
of the term or terms of the new lease or leases which “overlaps” with the period
of time otherwise constituting the remainder of the term shall be chargeable to
Tenant as damages hereunder -- for example, if two (2) years remain on the Term
when Landlord terminates the Lease, and Landlord re-lets the Premises for a term
of ten (10) years, then Tenant shall only be responsible for 2/10ths of the
Re-letting Costs; and (ii) if the Premises or any part thereof should be re-let
in combination with other space, then proper apportionment on a square foot
basis (for equivalent space) shall be made of the rent received from such
re-letting and of the Re-letting Costs.




Tenant hereby waives all right of redemption to which Tenant or any person under
Tenant might be entitled by any Legal Requirement. Tenant hereby further waives
any and all rights to invoke N.J.S.A. 2A:18-60.




11.

DEFICIENCY:




In any case where Tenant has defaulted and Landlord has recovered possession of
the Premises or terminated this Lease or Tenant’s right to possession, Tenant’s
obligation to pay Landlord all the Fixed Basic Rent and Additional Rent up to
and including the Expiration Date will not be discharged or otherwise affected.
Landlord will have all rights and remedies available to Landlord at law and in
equity by reason of Tenant’s default, and may periodically sue to collect the
accrued obligations of the Tenant together with interest at Prime plus three
percent per annum from the date owed to the date paid, but in no event greater
than the maximum rate of interest permitted by law.




Alternatively, in any case where Landlord has recovered posses­sion of the
Premises by reason of Tenant’s default and terminated the Lease, Landlord may at
Landlord’s option, and at any time thereafter, upon notice to Tenant, and
without prejudice to any other rights or remedies Landlord might have hereunder
or at law or equity, become entitled to recover from Tenant, as damages for such
breach, in addition to such other sums herein agreed to be paid by Tenant, to
the date of re-entry, expiration and/or dispossess, an amount equal to the
difference between the Fixed Basic Rent and Additional Rent reserved in this
Lease from the date of such default to the date of Expiration Date of the
original Term and the then fair and reasonable rental value of the Premises for
the same period. Said damages shall become due and payable to Landlord
immediately upon Landlord’s notice to Tenant thereof. In the computation of such
damages, the difference between an installment of Fixed Basic Rent and
Additional Rent thereafter becoming due and the fair and reasonable rental value
of the Premises for the period for which such installment was payable shall be
discounted to the date of such default at the rate of four percent (4%) per
annum. Under no circumstances will Tenant be liable hereunder for consequential
damages.







12.

SUBORDINATION:




This Lease will, at the option of any holder of any underlying lease or holder
of any first mortgage or first trust deed, be subject and subor­dinate to any
such underlying lease and to any first mortgage or first trust deed which may
now or hereafter affect the Real Property, and also to all renewals,
modifications, consolidations and replace­ments of such underlying leases and
first mortgage or first trust deed; provided, that Landlord shall use
commercially reasonable efforts to obtain a non-disturbance agreement from the
holder of any such underlying lease, mortgage or trust deed. Any expenses
charged by the mortgagee in connection with the obtaining of the aforesaid
agreement shall be paid by Tenant. Although no instrument or act on the part of
Tenant will be necessary to effectuate such subordination, Tenant will,
nevertheless,





4







--------------------------------------------------------------------------------







within twenty (20) days prior written request by Landlord, execute and deliver
such further reasonable instruments confirming such subordination of this Lease
as may be desired by the holders of such first mortgage or first trust deed or
by any of the lessors under such underlying leases. If any underlying lease to
which this Lease is subject terminates, Tenant will, on timely request,
recognize and acknowledge the owner of the Real Property as Tenant’s landlord
under this Lease. Landlord represents that (i) it owns the Real Property in fee
simple, and that same is not subject to any ground lease and (ii) the Real
Property is not currently encumbered by any mortgage.




13.

SECURITY DEPOSIT:




Tenant will deposit with Landlord on the signing of this Lease by Tenant, the
Security Deposit for the performance of Tenant’s obligations under this Lease,
including the surrender of possession of the Premises to Landlord in the
condition required under this Lease. If Landlord applies all or any part of the
Security Deposit to cure any default of Tenant, Tenant will, on demand, deposit
with Landlord the amount so applied so that Landlord will have the full Security
Deposit on hand at all times during the Term. In the event of a bona fide sale
of the Real Property, subject to this Lease, Landlord will transfer the Security
Deposit to the purchaser, and upon the transferee’s assumption of liability with
respect thereto, Landlord will be considered released by Tenant from all
liability for the return of the Security Deposit; and Tenant agrees to look
solely to the new landlord for the return of the Security Deposit, and it is
agreed that this will apply to every transfer or assignment made of the Security
Deposit to a new landlord. Provided Tenant is not in default beyond the
expiration of any applicable notice, grace or cure period, the Security Deposit
(less any portions of it previously used, applied or retained by Landlord), will
be returned to Tenant after the expiration or sooner termination of this Lease
and delivery of the entire Premises to Landlord in accordance with the
provisions of this Lease. Tenant will not assign, pledge or otherwise encumber
the Security Deposit, and Landlord will not be bound by any such assignment,
pledge or encumbrance.




14.

RIGHT TO CURE TENANT'S BREACH:




If Tenant breaches any covenant or condition of this Lease and Tenant shall fail
to cure in accordance with Article 10 herein above, Landlord may, on prior
notice to Tenant (except that no notice need be given in case of emergen­cy),
cure such breach at the expense of Tenant, and the reasona­ble amount of all
expenses, including attorney's fees, incurred by Landlord in so doing (whether
paid by Landlord or not) will be deemed payable on demand as Additional Rent.




15.

LIENS:




Tenant will not permit any lien or other encumbrance to be filed as a result of
any act or omission (or alleged act or omission) of Tenant. Tenant will, within
twenty (20) days after notice from Landlord, discharge or satisfy by bonding or
otherwise any liens filed against Landlord or all or any portion of the Real
Property as a result of any such act or omission, including any lien or
encumbrance arising from contract or tort claims.




16.

RIGHT TO INSPECT AND REPAIR:




Landlord or its designees may enter the Premises (but will not be obligated to
do so) at any reasonable time on reasonable notice to Tenant (except that no
notice need be given in case of emergency) for the purpose of: (i) inspection;
(ii) performance of any work or the making of such repairs, replacements or
additions in, to, on and about the Premises or the Building, as Landlord deems
necessary or desirable; or (iii) showing the Premises to prospective purchasers,
mortgages and, during the last twelve (12) months of the term, tenants. Tenant
will provide Landlord or its designees free and unfettered access to any
mechanical or utility rooms, conduits, risers or the like located within the
Premises. Landlord or any prospective tenant shall have the right to enter the
space to perform inspections, surveys, measurements or such other reasonable
activities as may be necessary to prepare the Premises for occupancy by the
succeeding tenant. Tenant will have no claims, including claims for interruption
of Tenant’s business, or cause of action against Landlord by reason of entry for
such purposes. Landlord acknowledges that Tenant’s IT room stores confidential
data. Accordingly, Landlord agrees that, except in the event of an emergency, it
will not enter the IT room unless accompanied by a duly authorized employee of
Tenant, which Tenant agrees to make available. Landlord shall have no obligation
to provide janitorial service in accordance with Exhibit D hereto within
Tenant’s IT room. Landlord shall use commercially reasonable efforts to avoid
interference with Tenant’s use and enjoyment of the Premises during the course
of any entry thereto pursuant to this Article 16. Notwithstanding anything
contained herein to the contrary, the terms and conditions of Article 17 c)
herein below shall apply to any interruption of service resulting from
Landlord’s entry hereunder, except to the extent any such entry is for the
purpose of performing any repair arising as the misuse or neglect of Tenant or
Tenant’s Agents.




17.

SERVICES TO BE PROVIDED BY LANDLORD:

a)

 Landlord will furnish to the Premises (i) electricity for normal lighting and
ordinary office machines, (ii) during Building Hours, HVAC required for the
reasonable use and occupancy of the Premises, and (iii) janitorial service (as
set forth in Exhibit D), all in a manner comparable to that of first-class
office buildings in the area. In addition, Landlord shall provide Common
Facilities lighting at the Real Property during Building Hours and for such
additional hours as, in Landlord’s judgment, is necessary or desirable to insure
proper operation of the Real Property. Landlord acknowledges and agrees that
Tenant’s use of the Premises will involve computer equipment, including servers,
and agrees that all such equipment will be deemed “ordinary office machines” for
the purposes of this Lease.

 

b)

 Tenant will be entitled to make use of HVAC beyond the Building Hours, at
Tenant’s sole cost and expense, provided Tenant has notified Landlord by 3:00
p.m. on the day that Tenant will require said overtime use if said overtime use
is required on any weekday, and by 3:00 p.m. on Friday for Saturday and/or
Sunday overtime use. Tenant will pay Landlord the HVAC After Hours Charge (as
defined in the Basic Lease Provisions) for HVAC beyond the Building Hours.  




c)

Notwithstanding anything to the contrary contained herein, interruption or
curtailment of any service maintained in the Building, if caused by Force
Majeure (as hereinafter defined) shall not entitle Tenant to any claim against
Landlord or to any abatement in rent, and shall not constitute a constructive or
partial eviction, unless Landlord fails to take measures as may be reasonable
under the circumstances to restore the service without undue delay. If the
Premises are rendered untenantable in whole or in part, for a period of ten (10)
consecutive business days, by: (i) the making of repairs, replacements or
additions, other than those made with Tenant’s consent or caused by misuse or
neglect by Tenant, or Tenant’s agents, servants, visitors or licensees; or (ii)
the failure of Landlord to provide any services required to be provided by
Landlord hereunder, there shall be a proportionate abatement of Fixed Basic Rent
and Additional Rent payable





5







--------------------------------------------------------------------------------




by Tenant hereof from and after said tenth (10th) consecutive business day and
continuing for the period of such untenantability. In no event, shall Tenant be
entitled to claim a constructive eviction from the Premises unless Tenant shall
first have notified Landlord in writing of the condition or conditions giving
rise thereto, and, unless Landlord shall have failed, within a reasonable time
after receipt of such notice, to remedy, or commence and proceed with due
diligence to remedy such condition or conditions, all subject to Force Majeure.




18.

TENANT’S ESTOPPEL:




Landlord and Tenant will, from time to time, on not less than twenty (20) days
prior written request by the other, execute, acknowledge and deliver to the
requesting party an estoppel certificate containing such information as such
party may reasonably request.




19.

HOLDOVER TENANCY:




Tenant agrees that it must surrender possession of the Premises to Landlord on
the Expiration Date or earlier termination of the Term. Tenant agrees to
indemnify and hold Landlord harmless from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
attorneys' fees, resulting from any delay by Tenant in so surrendering the
Premises, including any claims made by any succeeding tenant based on such
delay; provided that Landlord has given Tenant no less than thirty (30) days
prior written notice of the existence of any succeeding lease. Tenant agrees
that if possession of the Premises is not surrendered to Landlord on the
Expiration Date or earlier termination of the Term, then Tenant agrees to pay
Landlord as liquidated damages for each month and for any portion of a month
during which Tenant holds over in the Premises after the Expiration Date or
earlier termination of the Term, a sum equal to 150% of the average Fixed Basic
Rent, plus any Additional Rent due without such percentage increase, which was
payable per month under this Lease during the last three months of the Term, for
the first (1st) month of Tenant’s holding over, and a sum equal to 200% of the
average Fixed Basic Rent plus any Additional Rent due without such percentage
increase, which was payable per month under this Lease during the last three
months of the Term, for each month thereafter. Such liquidated damages shall not
limit Tenant's indemnification obligation, as provided in the first (1st)
sentence of this Article 19, with respect to claims made by any succeeding
tenant based on Tenant's failure or refusal to surrender the Premises to
Landlord on the Expiration Date or sooner termination of the Term. Nothing
contained herein shall be deemed to authorize Tenant to remain in occupancy of
the Premises after the Expiration Date or sooner termination of the Term.




20.

LANDLORD’S WORK; COMMENCEMENT:




a) Landlord agrees that, prior to the Commencement Date, Landlord will perform
work in the Premises in accordance with Exhibit C of this Lease (the “Work”).




b) Landlord’s completion of all Work (other than Punch List items) and a
satisfactory inspection of the Work by the applicable governmental authority
allowing the Premises to be legally occupied, which shall be evidenced by a
(temporary or final) Certificate of Occupancy (although the date of issuance may
be other than the Commencement Date), will constitute sufficient evidence to
demonstrate that Landlord has performed the Work and the Term has commenced;
provided, however, that in no event shall the Commencement Date occur prior to
November 1, 2012, except as mutually agreed between Landlord and Tenant.




c) Notwithstanding anything contained in this Lease to the contrary, if Tenant
(or anyone having rights under or through Tenant) shall occupy all or any part
of the Premises prior to the date Landlord has completed the Work for the
purpose of conducting Tenant’s business therein, then the Commencement Date
shall be deemed to occur on such date that Tenant (or anyone claiming under or
through Tenant) shall occupy all or any part of the Premises.




d) Notwithstanding anything contained in this Lease to the contrary, if
Landlord, for any reason whatsoever cannot deliver possession of the Premises to
Tenant on the Commencement Date set forth in the Basic Lease Provisions, this
Lease will not be void or voidable, nor will Landlord be liable to Tenant for
any loss or damage resulting therefrom, but in that event, the Term will
commence on the earlier of: (i) the date Landlord delivers possession of the
Premises to Tenant or (ii) the date Landlord would have delivered possession of
the Premises to Tenant but for any reason attributable to Tenant.
Notwithstanding anything contained herein to the contrary, if (i) Landlord shall
not have delivered possession of the Premises to Tenant on or before November 1,
2012 and provided the reason therefor has not been as a result of Tenant's acts
or omissions or Force Majeure, then, and in such event, Tenant, as its sole
remedy, shall have no obligation to pay Fixed Basic Rent for the Premises for
such number of days after the date that Landlord has delivered the Premises to
Tenant as shall be equal to the number of days between November 1, 2012 and the
date that Landlord delivered the Premises to Tenant in the condition required by
this Lease. Tenant’s right to the aforesaid remedy shall be subject to Tenants
timely approval of the Plans, as more fully set forth in Paragraph 2 of Exhibit
C.




e). Access to and use of the Building fitness center shall be available to all
of Tenant’s employees at no additional cost. Landlord shall equip and maintain
the fitness center (including janitorial services) and the cost thereof shall be
included in Operating Costs. The individual users of the fitness center shall
sign Landlord’s standard waiver prior to utilizing the fitness center. Landlord,
in its sole discretion, shall have the right to relocate the fitness center to
any other portion of the Building.







21.

OVERDUE RENT CHARGE/INTEREST:




a) Tenant will pay an “Overdue Rent Charge” of five percent (5%) of any
installment of Fixed Basic Rent or Additional Rent which Tenant fails to pay
within five (5) days after the due date thereof, to cover the extra expense
involved in handling non-payments and/or delinquent payments. The Overdue Rent
Charge will constitute Additional Rent and an agreed upon amount of liquidated
damages and not a penalty.




b) Any amount owed by Tenant to Landlord which is not paid when due will bear
interest at the lesser of (i) the rate of one and one-half percent (1.5%) per
month from the due date of such amount, or (ii) maximum legal interest rate
permitted by law. The payment of interest on such amounts will not extend the
due date of any amount owed.




c) Notwithstanding anything in this Article to the contrary, Landlord shall
waive an Overdue Rent Charge and interest one time during each Lease Year,
subject to Tenant’s receipt of notice from Landlord as to any such unpaid





6







--------------------------------------------------------------------------------







installment of Fixed Basic Rent or Additional Rent, and Landlord’s receipt of
any such unpaid installment within 5 days of such notice; provided, however
that, without waiving any right to impose the Overdue Rent Charge or interest
hereunder, Landlord shall only have the obligation to provide such notice to
Tenant one (1) time per lease year.







22.

INSURANCE:




a)

Tenant’s Insurance. On or before the Commencement Date or Tenant's prior entry
into the Premises, Tenant will obtain and have in full force and effect,
insurance coverage as follows:




(i) 

workers’ compensation in an amount required by law; (ii) commercial general
liability with a per occurrence limit of Two Million Dollars ($2,000,000) and a
general aggregate of Three Million Dollars ($3,000,000) for bodily injury and
property damage on an occurrence basis and containing an endorsement naming
Landlord, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, their respective
affiliates, subsidiaries, agents, designees and lender, if any, as additional
insureds, an aggregate limit per location endorsement, and no modification that
would make Tenant’s policy excess or contributing with Landlord’s liability
insurance; (iii) all risk property insurance for the full replacement value of
all of Tenant’s furniture, fixtures, equipment, alterations, improvements or
additions that do not become Landlord’s property upon installation; and (iv) any
other form or forms of insurance or any increase in the limits of any of the
coverages described above or other forms of insurance as Landlord or the
mortgagees or ground lessors (if any) of Landlord may reasonably require from
time to time if in the reasonable opinion of Landlord or said mortgagees or
ground lessors said coverage and/or limits become inadequate or less than that
commonly maintained by prudent tenants with similar uses in similar buildings in
the area, provided: (1) Landlord requires such higher minimum amounts and/or
different types of insurance from substantially all similarly situated tenants,
and (2) such changes are not required more than once every 4 years. All policies
obtained by Tenant will be issued by carriers having ratings in Best’s Insurance
Guide (“Best”) of A and VIII, or better (or equivalent rating by a comparable
rating agency if Best no longer exists) and licensed in the State. All such
policies must be endorsed to be primary and noncontributing with the policies of
Landlord being excess, secondary and noncontributing and shall contain an
endorsement stating no policy will be canceled, nonrenewed or materially
modified without thirty (30) days' prior written notice by the insurance carrier
to Landlord (the “Cancellation Endorsement”).  If the forms of policies,
endorsements, certificates, or evidence of insurance required by this Article
are superseded or discontinued, Landlord may require other equivalent or better
forms. Evidence of the insurance coverage required to be maintained by Tenant,
represented by certificates of insurance issued by the insurance carrier, must
be furnished to Landlord prior to Tenant occupying the Premises and at least
thirty (30) days prior to the expiration of current policies. Copies of all
endorsements required by this Article must accompany the certificates delivered
to Landlord. The certificates will state the amounts of all deductibles and
self-insured retentions and the Cancellation Endorsement. If requested in
writing by Landlord, Tenant will provide to Landlord a certified copy of any or
all insurance policies or endorsements required by this Article. All insurance
maintained by Tenant pursuant to this Article may be effected by blanket
insurance policies.




b)

Tenant will not do or allow anything to be done on the Premises which will
increase the rate of fire insurance on the Building from that of a general
office building. If any use of the Premises by Tenant results in an increase in
the fire insurance rate(s) for the Building, Tenant will pay Landlord, as
Additional Rent, any resulting increase in premiums. Tenant’s insurance
obligations set forth in Section 22 a) (i) and (ii) above shall continue in
effect throughout the Term and after the Term as long as Tenant, or anyone
claiming by, through or under Tenant, occupies all or any part of the Premises.




c)

Waiver of Claims. Landlord and Tenant hereby waive all claims and release each
other and each other’s employees, agents, customers and invitees from any and
all liability for any loss, damage or injury to property occurring in, on, about
or to the Premises or the Building by reason of fire or other casualty,
regardless of cause, including the negligence of Landlord or Tenant and their
respective employees, agents, customers and invitees, and agree that the
property insurance carried by either of them will contain a clause whereby the
insurer waives its right of subrogation against the other party. Each party to
this Lease will give to its insurance company notice of the provisions of this
Section 22 c) and have such insurance policies properly endorsed, if necessary,
to prevent the invalidation of such insurance by reason of the provisions of
this Section c).  Each party shall bear the risk of its own deductibles.
Landlord and Tenant acknowledge that the insurance requirements of this Lease
reflect their mutual recognition and agreement that each party will look to its
own insurance and that each can best insure against loss to its property and
business no matter what the cause. If either party fails to maintain insurance
or self insures for loss including, without limitation, business interruption,
such non-insured party shall be deemed to have released the other for all loss
or damage which would have been covered if such non-insured party had so
insured.




d)

Building Insurance. Landlord will at all times during the Term carry a policy of
insurance which insures the Building, including the Premises and the Work, if
any, against loss or damage by fire or other casualty (namely, the perils
against which insurance is afforded by a standard fire insurance policy);
provided, however, that Landlord will not be responsible for, and will not be
obligated to insure against, any loss of or damage to any personal property or
trade fixtures of Tenant or any alterations which Tenant may make to the
Premises or any loss suffered by Tenant due to business interruption. All
insurance maintained by Landlord pursuant to this Article may be effected by
blanket insurance policies.




23.

INDEMNITY:




Tenant will defend, indemnify and hold Landlord, Mack-Cali Realty, L.P.,
Mack-Cali Realty Corporation and their respective affiliates, subsidiaries,
designees and agents (“Landlord’s Parties”) harmless from and against any and
all claims, actions or proceedings, costs, expenses and liabilities, including
attorneys fees and disbursements incurred in connection with each such claim,
action or proceeding, whether in contract or tort, arising from Tenant’s use and
occupancy of the Premises, including Tenant’s negligent acts or omissions at the
Real Property. In case any action or proceeding be brought against Landlord’s
Parties by reason of any such claim, Tenant, upon notice from any of Landlord’s
Parties, will, at





7







--------------------------------------------------------------------------------







Tenant’s expense, resist and defend such action or proceeding with counsel
acceptable to Landlord’s Parties. Both parties agree that counsel designated by
either party’s insurance company will be deemed acceptable to the other party.




Landlord shall defend, indemnify and save harmless Tenant and its agents against
and from; (a) any and all claims arising from: (i) the conduct or management by
Landlord, its employees, agents or contractors in the Common Facilities (other
than by Tenant); or (ii) arising from any negligent or otherwise wrongful act or
omission of Landlord or any of its employees, agents or contrac­tors (other than
by Tenant), and (b) all reasonable costs and expenses, as well as liabilities
including attorneys fees and disbursements incurred in or in connection with
each such claim, action or proceeding brought thereon. In case any action or
proceeding be brought against Tenant by reason of any such claim, Landlord, upon
notice from Tenant, shall resist and defend such action or proceeding.







24.

BROKER:




Tenant and Landlord each represent and warrant to the other that no broker
brought about this transaction, except Tenant’s Broker and each party agrees to
indemnify and hold the other harmless from any and all claims of any broker(s)
(other than Tenant’s Broker) claiming to have represented either such party in
connection with the negotiations of or entering into of this Lease. Landlord
agrees to pay any commission due to Tenant’s Broker pursuant to a separate
agreement. Landlord shall indemnify Tenant against any claims asserted directly
against Tenant by Tenant’s Broker arising solely as the result of Landlord’s
failure to pay Tenant’s Broker any commission due hereunder, unless and to the
extent the right to withhold any such payment is expressly provided for in the
agreement between Landlord and Tenant’s Broker.







25.

PERSONAL LIABILITY:




There will be no personal liability on the part of Landlord, its constituent
members (including of­ficers, directors, partners, members and trustees) and
their respective successors and assigns or any mortgagee in possession, with
respect to any of the terms, covenants and conditions of this Lease, and Tenant
will look solely to the equity of Landlord in the Building for the satisfaction
of each and every remedy of Tenant in the event of any breach by Landlord of any
of the terms of this Lease to be performed by Landlord, such exculpation of
liability to be absolute and without any exceptions whatsoever.




26.

NOTICES:




Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (i) delivered personally or (ii) sent by
registered mail or certified mail return receipt requested in a postage paid
envelope or (iii) sent by nationally recognized overnight delivery service, if
to Tenant, at the Building; if to Landlord, at Landlord’s address as set forth
above to the attention of President and Chief Executive Officer, with a copy to
the attention of the Executive Vice President and General Counsel; or, to either
at such other address as Tenant or Landlord, respectively, may designate in
writing. Notice shall be deemed to have been duly given upon receipt or refusal
thereof.




27.

AUTHORITY:




Tenant represents and warrants that the signatories on its behalf are authorized
to execute this Lease. Tenant represents and warrants to Landlord (i) that
neither Tenant nor any person or entity that directly owns a ten percent (10%)
or greater equity interest in Tenant nor any of its officers, directors or
managing members (collectively, “Tenant and Others in Interest”) is a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including
Executive Order 13224 signed on September 24, 2001 (the “Executive Order”) and
entitled “Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism”), or other governmental
action, (ii) that Tenant and Others in Interest’s activities do not violate the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders promulgated thereunder (as amended from time
to time, the “Money Laundering Act”), and (iii) that throughout the Term Tenant
will comply with the Executive Order and the Money Laundering Act.




28.

PARKING SPACES




Tenant's occupancy of the Premises will include the use of the parking spaces
set forth in the Basic Lease Provisions. Tenant will, upon request, promptly
furnish to Landlord the license numbers of the cars operated by Tenant and its
subtenants, concessionaires, licensees and their respective officers, agents and
employees. If any vehicle of Tenant, or of any subtenant, licensee,
concession­aire, or their respective officers, agents or employees, is parked in
any part of the Real Property other than those portions of the parking area(s)
designated for this purpose by Landlord, or if Tenant shall exceed the number of
parking spaces allocated to Tenant in the Basic Lease Provisions, then, in
addition to Landlord’s rights and remedies provided in this Lease, Tenant will
pay to Landlord $50.00 per day for each violation Tenant shall fail to
immediately cure upon notice from Landlord (which notice may be verbal).
Notwithstanding anything contained herein to the contrary, Landlord acknowledges
that Tenant may on occasion exceed the number of parking spaces allocated to
Tenant in the Basic Lease Provisions, and Landlord shall waive any right to
assess the aforesaid penalty, provided that such excess use does not otherwise
affect the parking allocated to another tenant of the Building. Landlord
reserves the right to designate a location in the parking area servicing the
Building for such excess use.




29.

INTENTIONALLY OMITTED




30.

MISCELLANEOUS:




a)

If any of the provisions of this Lease, or the applica­tion of such provisions,
will be invalid or unenforceable, the remainder of this Lease will not be
affected, and this Lease will be valid and enforceable to the fullest extent
permitted by law.




b)

The submission of this Lease for examina­tion does not constitute a reservation
of, or option for, the Premises, and this Lease is submitted to Tenant for
signature with the understanding that it will not bind Landlord or Tenant unless
and until it has been executed by and delivered to both parties or their
respective attorney or agent. Landlord represents that the consent of no other
party claiming through or under Landlord is required to effectuate the terms
hereof.





8







--------------------------------------------------------------------------------










c)

No representations or promises will be binding on the parties to this Lease
except those representations and promises expressly contained in the Lease.




d)

The article headings in this Lease are intended for convenience only and will
not be taken into consideration in any construction or interpretation of this
Lease or any of its provisions.




e)

Force Majeure means and includes those situations beyond either party’s
reasonable control, including acts of God; strikes; inclement weather; or, where
applicable, the passage of time while waiting for an adjustment of insurance
proceeds. Any time limits required to be met by either party hereunder, whether
specifically made subject to Force Majeure or not, except those related to the
surrender of the Premises by the end of the Term or payment of Fixed Basic Rent
or Additional Rent, will, unless specifically stated to the contrary elsewhere
in this Lease, be automatically extended by the number of days by which any
required performance is delayed due to Force Majeure.




f)

Tenant consents to the receipt of electronic messages from Landlord or its
affiliates, but in no event shall any such electronic messages constitute notice
as provided in Article 26 herein above.




g)

No payment by Tenant or receipt by Landlord of a lesser amount than the Fixed
Basic Rent and Additional Rent payable hereunder will be deemed to be other than
a payment on account of the earliest stipulated Fixed Basic Rent and Additional
Rent, nor will any endorsement or statement on any check or any letter
accompanying any check or payment of Fixed Basic Rent or Additional Rent be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Fixed Basic
Rent and Additional Rent or to pursue any other remedy provided herein or by
law. All obligations of Landlord and Tenant under this Lease shall survive the
expiration or earlier termination of this Lease.




h)

No failure by either party to insist upon the strict performance of any
covenant, agreement, term or condi­tion of this Lease, or to exercise any right
or remedy upon a breach of any such covenant, agreement, term or condition, and
no acceptance by Landlord of full or partial rent during the continuance of any
such breach by Tenant, will constitute a waiver of any such breach or of such
covenant, agreement, term or condition. No consent or waiver, express or
implied, by either party to or of any breach of any covenant, condition or duty
of the other party will be construed as a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty, unless such consent
or waiver is in writing and signed by the party granting such consent or waiver.




i)

Landlord covenants that if, and so long as, Tenant pays Fixed Basic Rent and any
Additional Rent as required under this Lease, and performs Tenant’s other
covenants under the Lease, Landlord will do nothing to affect Tenant’s right to
peaceably and quietly have, hold and enjoy the Premises for the Term, subject to
the provisions of this Lease.




j)

The provisions of this Lease will apply to, bind and inure to the benefit of
Landlord and its respective heirs, successors, legal representatives and
assigns. The term "Landlord" as used in this Lease means only the owner or a
master lessee of the Building, so that in the event of any sale of the Building
or of any master lease thereof, the Landlord named herein will be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord under
this Lease accruing after such sale, and it will be deemed without further
agreement that the purchaser or the new master lessee of the Building has
assumed and agreed to carry out any and all covenants and obligations of
Landlord accruing under this Lease after such sale.




k)

Landlord reserves the right unilaterally to alter Tenant's ingress and egress to
the Building or make any change in operating conditions to restrict pedestrian,
vehicular or delivery ingress and egress to a particular location, or at any
time close temporarily any Common Facilities to make repairs or changes therein
or to effect construction, repairs or changes within the Building, or to
discourage non-tenant parking, and may do such other acts in and to the Common
Facilities as in Landlord’s sole judgment may be desirable to improve their
convenience, provided such changes do not materially impair (i) access to the
Building from the exterior Common Area, (ii) access to the Premises from
interior Common Areas in the Building.




l)

To the extent such waiver is per­mitted by law, the parties waive trial by jury
in any action or proceeding brought in connection with this Lease or the
Premises. This Lease will be governed by the laws of the State (without the
application of any conflict of laws principles), and any action or proceeding in
connection with this Lease shall be decided in the courts of the State.




m)

Tenant agrees not to disclose the terms, covenants, conditions or other facts
with respect to this Lease, including the Fixed Basic Rent and Additional Rent,
to any person, corporation, partnership, association, newspaper, periodical or
other entity, except to Tenant’s accountants or attorneys (who shall also be
required to keep the terms of this Lease confidential) or as required by law, or
in connection with any public filing pursuant to Tenant’s status as a publicly
traded corporation. This non-disclosure and confidentiality agreement will be
binding upon Tenant without limitation as to time, and a breach of this
paragraph will constitute a material breach under this Lease. In addition,
Tenants employees and contractors shall keep the information contained in any
billing statements and/or any backup supporting those statements, confidential.




n)

Any State statutory provisions dealing with termination rights due to casualty,
condemnation, delivery of possession or any other matter dealt with by this
Lease are superseded by the terms of this Lease.




o)

Whenever it is provided that Landlord will not unreasonably withhold, condition
or delay consent or approval or will exercise its judgment reasonably (such
consent or approval and such exercise of judgment being collectively referred to
as "consent"), if Landlord delays, conditions or refuses such consent, Tenant
waives any claim for money damages (including any claim for money damages by way
of setoff, counterclaim or defense) based upon any claim or assertion that
Landlord unreasonably withheld, conditioned or delayed consent. Tenant's sole
remedy will be specific performance. Failure on the part of Tenant to seek
relief within one hundred eighty (180)days after the date upon which Landlord
has withheld, conditioned or delayed its consent will be deemed a waiver of any
right to dispute the reasonableness of such withholding, conditioning or
delaying of consent. Tenant’s waiver as to no other claims or causes of action
as a result of Landlord’s actions in refusing to consent hereunder shall not
apply if it is judicially determined that Landlord acted in bad faith or
maliciously with respect to its refusal to consent hereunder. The parties agree
that the question of Landlord’s reasonableness in refusing to consent hereunder
may be submitted to expedited arbitration in accordance with the rules of the
office of the American Arbitration





9







--------------------------------------------------------------------------------







Association (or any successor) nearest to the Building.




p)

Notwithstanding anything to the contrary contained in this Lease, in no event
will Landlord or Tenant be liable to the other for the payment of consequential,
punitive or speculative damages, except as provided in Article 19 hereof.




q)

In any case where this Lease references a “default” or “breach” by Tenant which
gives rise to Landlord’s remedies or prohibits Tenant’s exercise of any of its
rights, same shall be deemed to mean a default or breach “beyond the expiration
of any applicable notice and cure period.”




r)

In any case where Tenant is required to pay any sums to Landlord and this Lease
does not specify the time within which payment is due or says “due on demand”,
then in all such cases Tenant shall be afforded a period of thirty (30) days
within which to remit payment to Landlord.  In any case where Landlord incurs
costs and expenses on Tenant’s behalf: (i) Tenant shall only be obligated to
reimburse Landlord for the reasonable, out-of-pocket cost incurred by Landlord,
and (ii) and interest accrues thereon, Landlord shall notify Tenant of Tenant’s
obligation to reimburse Landlord within thirty (30) days after incurring such
cost, failing which interest shall not begin to accrue until the date Landlord
notifies Tenant of such reimbursement obligation.




s)

In any case where Tenant is liable for the acts of its invitees, such liability
shall only extend to acts occurring while such invitees are in the Premises.  




t)

Should Landlord or Tenant institute any action or proceeding in court to enforce
any provision hereof, or for damages or for declaratory or other relief
hereunder, the prevailing party shall be entitled to receive from the losing
party, in addition to court costs, such amount as the court may adjudge to be
reasonable as attorneys’ fees for services rendered to said prevailing party,
and said amount may be made a part of the judgment against the losing party,
provided such judgement is final and non-appealable.




u)

In any case where this Lease requires Landlord’s consent, Landlord shall not
unreasonably withhold, delay or condition such consent, except if the provision
expressly provides to the contrary.




v)

Landlord shall provide to Tenant, at no cost to Tenant, one hundred three (103)
access cards needed for Tenant’s employees to enter the Building on weekends,
Building Holidays, and after-hours. Landlord shall provide any additional or
replacement access cards for a fee of $10.00 per card.




31.

SIGNAGE:




Landlord, at its sole cost, shall place Tenant’s name on the existing directory
sign on the main driveway outside the Building and on the directory sign outside
of the center section of the Building, the size, design and location of which
shall be in accordance with Exhibit I attached hereto and made part hereof. Such
signage shall be non-exclusive and subject to the approvals by applicable public
authorities. Notwithstanding anything contained herein to the contrary, Tenant’s
rights under this Article shall be null and void and of no further force or
effect at such time that Tenant is no longer occupying eighty percent (80%) of
the Premises or if Tenant shall be in default under this Lease beyond any
applicable notice and cure periods.




32.

OPTION TO RENEW:




(a)

If the term of this Lease shall then be in full force and effect and Tenant is
not then in default beyond any applicable notice and cure period, Tenant shall
have the option to extend the term of this Lease for a period of five (5) years
(the "Renewal Term") commencing on the day immediately following the Expiration
Date, provided however that Tenant shall give Landlord notice of its election to
extend the term no earlier than fifteen (15) months prior to the Expiration Date
nor later than twelve (12) months prior to the Expiration Date of the term. TIME
BEING OF THE ESSENCE in connection with the exercise of Tenant's option pursuant
to this Article.  




(b)

Such extension of the term of this Lease shall be upon the same covenants and
conditions, as herein set forth except for the Fixed Basic Rent (which shall be
determined in the manner set forth below), and except that Tenant shall have no
further right to extend the term of this Lease after the exercise of the single
option described in paragraph (a) of this Section. If Tenant shall duly give
notice of its election to extend the term of this Lease, the Renewal Term shall
be added to and become a part of the Term of this Lease (but shall not be
considered a part of the initial Term), and any reference in this Lease to the
"Term of this Lease", the "Term hereof", or any similar expression shall be
deemed to include such Renewal Term, and, in addition, the term "Expiration
Date" shall thereafter mean the last day of such Renewal Term.  Landlord shall
have no obligation to perform any alteration or preparatory or other work in and
to the Premises or provide a tenant improvement allowance and Tenant shall
continue possession thereof in its "as is" condition, but the foregoing shall
not affect any of Landlord’s ongoing repair and maintenance obligations as
provided in the Lease.




(c)

If Tenant exercises its option for the Renewal Term, the Fixed Basic Rent during
the Renewal Term shall be the fair market rent for the Premises, as hereinafter
defined, and the Calendar Year for determining the Base Period Costs during the
Renewal Term shall be the calendar year in which the Renewal Term shall
commence.




(d)

Landlord and Tenant shall use their best efforts, within thirty (30) days after
Landlord receives Tenant's notice of its election to extend the Term of this
Lease for the Renewal Term ("Negotiation Period"), to agree upon the Fixed Basic
Rent to be paid by Tenant during the Renewal Term. If Landlord and Tenant shall
agree upon the Fixed Basic Rent for the Renewal Term, the parties shall promptly
execute an amendment to this Lease stating the Fixed Basic Rent for the Renewal
Term.




(e)

If the parties are unable to agree on the Fixed Basic Rent for the Renewal Term
during the Negotiation Period, then within fifteen (15) days after notice from
the other party, given after expiration of the Negotiation Period, each party,
at its cost and upon notice to the other party, shall appoint a person to act as
an appraiser hereunder, to determine the fair market rent for the Premises for
the Renewal Term. Each such person shall be a real estate broker or appraiser
with at least ten years' active commercial real estate appraisal or brokerage
experience (involving the leasing of office space as agent for both landlords
and Tenants) in the County of Morris, neither of whom has worked for Landlord or
Tenant during the preceding five (5) years. If a party does not appoint a person
to act as an appraiser within said fifteen (15) day period, the person appointed
by the other party shall be the sole appraiser and shall determine the aforesaid
fair market rent. Each notice containing the name of a person to act as





10







--------------------------------------------------------------------------------







appraiser shall contain also the person's address. Before proceeding to
establish the fair market rent, the appraisers shall subscribe and swear to an
oath fairly and impartially to determine such rent.




If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent. If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent.  If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association (the “Association”), upon the
application of Landlord or Tenant to the office of the Association nearest the
Building. The person appointed to act as appraiser by the Association shall be
required to meet the qualifications stated in the immediately preceding
paragraph. Each of the parties shall bear fifty percent (50%) of the cost of
appointing the third person and of paying the third person's fees. The third
person, however selected, shall be required to take an oath similar to that
described above.




The three appraisers shall meet and determine the fair market rent. A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties. In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the Association, subject however, to such
limitations as may be placed on them by the provisions of this Lease.




(f)

After the fair market rent for the Renewal Term has been determined by the
appraiser or appraisers and the appraiser or appraisers shall have notified the
parties, at the request of either party, both parties shall execute and deliver
to each other an amendment of this Lease stating the Fixed Basic Rent for the
Renewal Term.




(g)

If the Fixed Basic Rent for the Renewal Term has not been agreed to or
established prior to the commencement of the Renewal Term, then Tenant shall pay
to Landlord an annual rent ("Temporary Rent") which Temporary Rent shall be
equal to one hundred twenty percent (120%) of the Fixed Basic Rent payable by
Tenant for the last year of the Term immediately preceding the Renewal Term.
Thereafter, if the parties shall agree upon a Fixed Basic Rent, or the Fixed
Basic Rent shall be established upon the determination of the fair market rent
by the appraiser or appraisers, at a rate at variance with the Temporary Rent
(i) if such Fixed Basic Rent is greater than the Temporary Rent, Tenant shall
promptly pay to Landlord the difference between the Fixed Basic Rent determined
by agreement or the appraisal process and the Temporary Rent, or (ii) if such
Fixed Basic Rent is less than the Temporary Rent, Landlord shall credit to
Tenant's subsequent monthly installments of Fixed Basic Rent the difference
between the Temporary Rent and the Fixed Basic Rent determined by agreement or
the appraisal process.




(h)

In describing the fair market rent during the Renewal Term, the appraiser or
appraisers shall be required to take into account the rentals at which leases
are then being concluded (as of the last day of the Term) (for five (5) year
leases without renewal options with the Landlord and Tenant each acting
prudently, with knowledge and for self-interest, and assuming that neither is
under undue duress) for comparable space in the Building and in comparable
office buildings in the County of Morris, and taking into account all relevant
factors, including the fact that the Premises are fit for immediate occupancy
and use “as-is”, the absence of a tenant allowance or rent concessions.




(i)

The option granted to Tenant under this Article 32 may be exercised only by
Tenant, its permitted successors and assigns, and not by any subtenant or any
successor to the interest of Tenant by reason of any action under the Bankruptcy
Code, or by any public officer, custodian, receiver, United States Trustee,
trustee or liquidator of Tenant or substantially all of Tenant's property.
Tenant shall have no right to exercise this option subsequent to the date
Landlord shall have the right to give the notice of termination referred to in
Article 10 of the Lease unless Tenant cures the default within the applicable
grace period. Notwithstanding the foregoing, Tenant shall have no right to
extend the term if, at the time it gives notice of its election (i) Tenant shall
not be in occupancy of at least seventy-five percent (75%) of the Premises or
(ii) more than twenty percent (20%) of the Premises shall be the subject of a
sublease. If Tenant shall have elected to extend the term, such election shall
be (at Landlord’s sole option) deemed withdrawn if, at any time after the giving
of notice of such election and prior to the commencement of the Renewal Term,
Tenant shall sublease more than twenty percent (20%) of the Premises or assign
Tenant’s interest in this Lease.




33.

RIGHT OF FIRST REFUSAL:

(a)

If following the Commencement Date of this Lease Landlord receives a bona fide
offer on the contiguous space consisting of approximately 4,538 gross rentable
square feet, as identified on Exhibit A attached hereto and made a part hereof,
which is currently vacant (the “First Refusal Space”) (which may be written or
oral), it being the intention that Landlord not be required to wait until a
letter of intent or other written proposal is received by a prospective tenant
before Landlord is able to provide such offer to Tenant) and Landlord is willing
to accept such offer for the lease of all or any portion of the First Refusal
Space, Landlord will give Tenant the right of first refusal to lease the First
Refusal Space at the per square foot rent applicable to the Premises including
any escalations thereto and upon all other terms applicable to the Premises
(except as otherwise provided below). The right of first refusal will be
effected by Landlord giving Tenant written notice of the particular offer
received by Landlord requiring Tenant to accept the offer within ten (10) days
after Tenant’s receipt of such notice (time being of the essence). If the offer
is not accepted by Tenant within the ten (10) day period (time being of the
essence), Tenant shall have no further rights under this Article 33 and Landlord
will have the right to lease the First Refusal Space and upon such terms and
conditions as Landlord shall deem in its best interests free of the rights of
Tenant under this Article 33. In the event Tenant exercises their right pursuant
to this Article 36, Landlord shall prepare the First Refusal Space for Tenant’s
occupancy, at a cost not to exceed $131,602 multiplied by a fraction, the
numerator of which is the number of days of the term applicable to the First
Refusal Space and the denominator of which shall be 2,705. Landlord represents
that no existing tenant in the Building possesses superior rights to the First
Refusal Space.




(b)

Tenant’s rights hereunder will expire on the day prior to the twelve (12) month
anniversary of the Commencement Date; Any First Refusal Space leased by Tenant
will be added to the Premises as of the date Landlord shall substantially
complete any work to be performed in the First Refusal Space, and the Fixed
Basic Rent and Additional Rent will be adjusted to reflect the Fixed Basic Rent
and Additional Rent required to be paid in accordance herewith. Within thirty
(30) days following Tenant’s acceptance of the First Refusal Space, Tenant
agrees to execute an amendment to this Lease to reflect the addition to the
Premises resulting from the exercise of the right of first refusal to lease.




Tenant’s lease of any Space pursuant to this right of first refusal will be on
all the terms and conditions set forth in this Lease. Landlord is under no
obligation to offer for lease all or any portion of the First Refusal Space to
Tenant (unless Tenant accepts Landlord’s offer to lease same, which offer
Landlord is required to make pursuant to this Article 33) or any other person.








11







--------------------------------------------------------------------------------







(c)

The option granted to Tenant under this Article 33 may be exercised only by
Tenant, its permitted successors and assigns, and not by any subtenant or any
successor to the interest of Tenant by reason of any action under the Bankruptcy
Code, or by any public officer, custodian, receiver, United States Trustee,
trustee or liquidator of Tenant or substantially all of Tenant's property.
Tenant shall have no right to exercise any of such options subsequent to the
date Landlord shall have the right to give the notice of termination referred to
in Article 10 of the Lease. Notwithstanding the foregoing, Tenant shall have no
right to exercise the option granted to Tenant hereunder if, at the time it
gives notice of such election (i) Tenant shall not be in occupancy of
substantially all of the Premises or (ii) the Premises shall be subject to a
sublease. If Tenant shall have elected to exercise its option hereunder, such
election shall be (at Landlord’s option) deemed withdrawn if, at any time after
the giving of notice of such election and prior to the occupancy of the First
Refusal Space, Tenant shall sublease the Premises or assign Tenant’s interest in
this Lease.




d)

Following the expiration of the 12-month period referenced in Section 33(b)
above, if Landlord decides at any time thereafter to lease the First Refusal
Space, then Landlord will notify Tenant of the availability of same. The
foregoing shall not be deemed an option or a right of first refusal in
connection with the lease of the First Refusal Space, it being the intention of
the parties that the purpose of this Section 33(d) is to provide Tenant with
notice of Landlord’s intention to lease the First Refusal Space and an
opportunity to negotiate with Landlord for same.




34.

GENERATOR:

Landlord shall, as part of the Work (as defined in Exhibit C attached hereto and
made part hereof) perform the work necessary to connect the equipment located in
Tenant’s IT Room to the back-up generator servicing the Building (“Generator”).
In no event shall the Tenant’s IT equipment place a load of greater than 11 KW
upon the Generator. The Generator shall be in good operating condition during
the Term of the Lease and any extension thereof. Except as otherwise set forth
herein, Landlord is under no obligation to perform any work or provide any
materials to prepare the Generator for Tenant. Tenant shall not make any
alterations, improvements or additions to the Generator. Landlord shall maintain
and repair the Generator. Notwithstanding anything contained in this Lease to
the contrary, Landlord shall not be liable, under any circumstances, except to
the extent arising from the gross negligence or willful misconduct of Landlord,
its agents, servants or invitees, for loss of or injury to Tenant or to Tenant’s
property, however occurring, through or in connection with or incidental to the
operation or use of the Generator, but in no event for any inter­rup­tion to
Tenant’s business, however occurring. Tenant shall pay Landlord, Tenant’s
pro-rata share of all costs incurred by Landlord for the repair and maintenance
of the Generator, as well as Tenant’s pro-rata share of the cost to provide fuel
to the Generator. Such costs shall be due and payable as Additional Rent upon
Landlord’s demand therefore. For purposes hereof Tenant’s pro-rata share shall
be deemed to be .88 % (Tenant’s KW/1250 KW). Tenant shall have the right,
subject to Landlord’s prior written approval to increase it’s load upon the
back-up generator, but in no event more than 22 KW, such increase being subject
to the availability of such additional KWs. Landlord reserves the right to
refuse any proposed KW load increase by Tenant in the event that Landlord shall
determine, in its sole discretion, that such increase will impair any emergency
or life safety equipment in the Building.




Landlord shall maintain the Generator and related equipment and perform Building
standard testing with respect thereto. Building standard testing shall consist
of running the Generator under no-load conditions monthly and performing an
annual “pull-the-plug” test. The cost of such maintenance and testing shall be
billed to Tenant in accordance with the immediately preceding paragraph. If
Tenant requires additional testing of the Generator after the Commencement Date,
all costs of same, (i.e. incremental costs of labor, materials, and fuel) shall
be solely borne by Tenant as a direct expense. Tenant has the right to run or
cause Landlord to run the Generator during any utility failure or other
emergency. If Landlord decides not to run the Generator during said periods,
Tenant shall reimburse Landlord, within thirty (30) days of billing, for all of
the costs to run the Generator during said periods.




35.

ROOF RIGHTS

Without limiting any other provision of this Lease, Tenant shall have the
non-exclusive right to install one satellite dish (collectively, the “Dish”) not
to exceed 36 inches in diameter on the roof of the Building (including necessary
connection to the Premises) for use by Tenant, provided any such installations
shall be subject to Landlord’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Any such facilities shall be
installed in accordance with all applicable laws and building codes. The Dish
shall be screened to Landlord’s reasonable satisfaction. Tenant shall remove
such facilities at the expiration or earlier termination of the Lease; provided
Tenant shall repair any damage to the roof caused by such removal. Prior to
making any installations on the roof of the Building, Tenant shall use a roofing
contractor for all work to be performed by Tenant on the roof of the Building
approved by Landlord, which approval shall not be unreasonably withheld.




Tenant shall furnish detailed plans and specifications for the Dish (or any
modifications thereof) to Landlord for its approval. The parties agree that
Tenant’s use of the rooftop of the Building is a non-exclusive use and Landlord
may permit the use of any other portion of the roof to any other person for any
use including installation of other satellite dishes, antennas and support
equipment. Tenant shall use its reasonable efforts to ensure that its use of the
rooftop does not impair such other person’s data transmission and reception via
its respective antennas and support equipment, and Landlord shall use
commercially reasonable efforts to ensure that any subsequent rooftop user does
not impair Tenant’s data transmission and reception via its antenna and support
equipment. If Tenant’s construction, installation, maintenance, repair,
operation or use of the Dish shall interfere with the rights of Landlord
(including, without limitation, Landlord’s right to reasonably use the remainder
of the roof) or other tenants in the Building, Tenant shall cooperate with
Landlord or such other tenants in eliminating such interference; provided,
however, the cost of remedying such interference shall be borne by the party
which is suffering such interference, unless such party was using the roof in
the manner suffering such interference prior to the use of the Dish causing such
interference by Tenant, in which case the cost of remedying such interference
shall be borne by Tenant. Tenant shall secure and keep in full force and effect,
from and after the time Tenant begins construction and installation of the Dish,
such supplementary insurance with respect to the Dish as Landlord may reasonably
require, provided that the same shall not be in excess of that which would
customarily be required from time to time by Landlords of buildings of similar
class and character in Morris County, New Jersey with respect to similar
installations.




In connection with the installation, maintenance and operation of the Dish,
Tenant, at Tenant’s sole cost and expense, shall comply with all legal
requirements and shall procure, maintain and pay for all permits required
therefor, and Landlord makes no warranties whatsoever as to the permissibility
of a Dish under applicable legal requirements or the suitability of the roof of
the Building for the installation thereof. If Landlord’s structural engineer
deems it advisable that there be structural reinforcement of





12







--------------------------------------------------------------------------------







the roof in connection with the installation of the Dish, Landlord shall perform
same at Tenant’s cost and expense and Tenant shall not perform any such
installation prior to the completion of any such structural reinforcement. The
installation of the Dish shall be subject to the provisions of Articles 4 and 5
applicable to alterations and installations. For the purpose of installing,
servicing or repairing the Dish, Tenant shall have access to the rooftop of the
Building, upon reasonable notice to Landlord, and Landlord shall have the right
to require, as a condition to such access, that Tenant (or its employee,
contractor or other representative) at all times be accompanied by a
representative of Landlord. Tenant shall pay for all electrical service required
for Tenant’s use of the Dish, in accordance with the provision set forth in
Exhibit H hereof.




Tenant, at its sole cost and expense, shall promptly repair any and all damage
to the rooftop or to any other part of the Building caused by the installation,
maintenance and repair, operation or removal of the Dish. Tenant shall be
responsible for all costs and expense for repairs of the roof which result from
Tenant’s use of the roof for the construction, installation, maintenance,
repair, operation and use of the Dish. All installations made by Tenant on the
rooftop or in any other part of the Building pursuant to the provisions of this
Article 35 shall be at the sole risk of Tenant, and neither Landlord, nor any
agent or employee of Landlord, shall be responsible or liable for any injury or
damage to, or arising out of, the Dish. Tenant’s indemnity under Article 23
shall apply with respect to the installation, maintenance, operations, presence
or removal of the Dish by Tenant.




Upon the expiration of the Term, the Dish shall be removed by Tenant at its sole
cost and expense, and Tenant shall repair any damage to the rooftop or any other
portions of the Building to substantially their condition immediately prior to
Tenant’s installation of the Dish (ordinary wear and tear excepted).




Notwithstanding anything to the contrary contained in this Article 35, Landlord
shall have the right, at Landlord’s expense, on not less than thirty (30) days’
prior notice, to relocate the Dish to another location on the roof of the
Building, such expense to include, without limitation, the removal of the
existing Dish, the purchasing of labor, materials and equipment necessary for
the relocation thereof and the reinstallation of the Dish at such other location
as reasonably designated by Landlord on the roof of the Building, provided that
Landlord does not, except if work is reasonably required to be performed on the
roof or in the Building, either materially interfere with or adversely affect
the receipt of and/or transmittal of microwaves or other similar signals, and
Tenant shall cooperate in all reasonable respects with Landlord in any such
relocations; provided, however, that if such relocation is done pursuant to any
legal requirement, the cost thereof shall be borne by Tenant (unless such legal
requirement relates to, or results from, other actions taken, or permitted to be
taken, by Landlord, in which event Landlord shall bear all of the costs and
expenses of such relocation).




The rights granted in this Article 35 are given in connection with, and as part
of the rights created under this Lease and are not separately transferable or
assignable.




If the installation of the Dish or act or omission relating thereto should
revoke, negate or in any manner impair or limit any roof warranty or guaranty
obtained by Landlord, then Tenant shall reimburse Landlord for any loss or
damage sustained or costs or expenses incurred by Landlord as a result of such
impairment or limitation.




36.

BUILDING AMENITIES:

The parties acknowledge and agree that the existence of certain Building
amenities are a material inducement for Tenant’s decision to enter into this
Lease. Accordingly, Landlord shall ensure that throughout the Term of this
Lease: (i) the Main Café will be open for breakfast and lunch on a daily basis,
other than on Saturdays, Sundays and Building Holidays, during hours designated
by Landlord in the exercise of its commercially reasonable judgment; (ii) the
fitness center will be available for use by Tenant’s employees, at no cost to
Tenant or such employees, five (5) days per week and that “grab-n-go” food
service will be available on a daily basis, other than on Saturdays, Sundays and
Building Holidays from 9:00 a.m. to 4:30 p.m. Landlord shall make arrangements
with a vendor to provide soft drink and pre-packaged snack vending machines in
the Building, the type and location of which shall be at Landlord’s sole
discretion.




EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under this Lease, or make any claim that this Lease is invalid or
unenforceable, due to any failure of this document to comply with ministerial
requirements, including requirements for corporate seals, attestations,
witnesses, notarizations or other similar requirements, and each party hereby
waives the right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.




This Lease may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Lease, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single Lease
agreement. Tenant expressly agrees that if the signature of Landlord and/or
Tenant on this Lease is not an original, but is a digital, mechanical or
electronic reproduction (such as, but not limited to, a photocopy, fax, e-mail,
PDF, Adobe image, JPEG, telegram, telex or telecopy), then such digital,
mechanical or electronic reproduction shall be as enforceable, valid and binding
as, and the legal equivalent to, an authentic and traditional ink-on-paper
original wet signature penned manually by its signatory.




THE PARTIES to this Lease have executed and delivered this Lease as of the date
set forth above.




LANDLORD:

TENANT:




KEMBLE PLAZA II REALTY L.L.C.

COVER-ALL TECHNOLOGIES, INC.




By:

Mack-Cali Realty, L.P, member




By:

Mack-Cali Realty Corporation, its general

partner







By:

/s/ Diane L. Chayes

By:

/s/ John Roblin

Diane L. Chayes

Name: John Roblin

First Vice President of Leasing

Title: CEO





13







--------------------------------------------------------------------------------

[d29442_ex101003.jpg] [d29442_ex101003.jpg]

Exhibit A




--------------------------------------------------------------------------------







EXHIBIT A-1




[d29442_ex101004.jpg] [d29442_ex101004.jpg]








 







--------------------------------------------------------------------------------







EXHIBIT B




RULES AND REGULATIONS




1.

OBSTRUCTION OF PASSAGEWAYS: Tenant will not: (i) obstruct the sidewalks,
entrance(s), passages, courts, elevators, vestibules, stairways, corridors and
other public parts of the Building, or (ii) interfere with the ability of
Landlord and other tenants to use and enjoy any of these areas, and (iii) use
them for any purpose other than ingress and egress.




2.

WINDOWS: Tenant will not cover or obstruct windows in the Premises. No bottles,
parcels or other articles will be placed on the windowsills, in the halls, or in
any other part of the Building other than the Premises. No article will be
thrown out of the doors or windows of the Premises.




3.

PROJECTIONS FROM BUILDING: No awnings, air-conditioning units or other fixtures
will be attached to the outside walls or the window sills of the Building or
otherwise affixed so as to project from the Building, without the prior written
consent of Landlord.




4.

SIGNS: Tenant will not affix any sign or lettering to any part of the outside of
the Premises, or any part of the inside of the Premises so as to be visible from
the outside of the Premises (exclusive of normal wall hangings and art work
typical of a first-class office space), without the prior written consent of
Landlord. However, Tenant will have the right to place its name on any door
leading into the Premises, the size, color and style thereof to be subject to
the Landlord’s approval. Tenant’s name will be placed on the Building main
directory and the sign located in the lobby. Tenant will not have the right to
have additional names placed on the Building directory without Landlord's prior
written consent.




5.

FLOOR COVERING: Tenant will not lay linoleum or other similar floor covering so
that the same will come in direct contact with the floor of the Premises. If
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt will first be fixed to the floor by a paste or other
material that may easily be removed with water. The use of cement or other
similar adhesive material for this purpose is expressly prohibited.




6.

INTERFERENCE WITH OCCUPANTS OF BUILDING: Tenant will not make, or permit to be
made, any unseemly or disturbing noises or odors and will not interfere with
other tenants or those having business with them. Tenant will keep all
mechanical apparatus in the Premises free of vibration and noise which may be
transmitted beyond the limits of the Premises.




7.

LOCK KEYS: No additional locks or bolts of any kind will be placed on any of the
doors or windows by Tenant. Tenant will, on the expiration or earlier
termination of Tenant’s tenancy, deliver to Landlord all keys to any space
within the Building either furnished to or otherwise procured by Tenant, and in
the event of the loss of any keys furnished, Tenant will pay to Landlord the
cost thereof. Tenant, before closing and leaving the Premises, will ensure that
all windows are closed and entrance doors locked. Nothing in this Paragraph 7
will be deemed to prohibit Tenant from installing a security system within the
Premises, provided: (1) Tenant obtains Landlord’s consent which will not be
unreasonably withheld or delayed; (2) Tenant supplies Landlord with copies of
the plans and specifications of the system; (3) such installation will not
damage the Building or any Common Facilities; (4) all costs of installation and
removal (if required by Landlord) will be borne solely by Tenant; and (5)
Landlord is afforded the security code or other means of access to the Premises
for purposes permitted under the Lease.




8.

CONTRACTORS: Tenant will not enter into any contract of any kind with any
supplier of towels, water, toilet articles, waxing, rug shampooing, venetian
blind washing, furniture polishing, lamp servicing, cleaning of electrical
fixtures, removal of waste paper, rubbish or garbage, or other like service, nor
will Tenant install or cause to be installed any machine of any kind (other than
customary office equipment) in the Premises, other portions of the Building or
the Real Property without the prior written consent of the Landlord. Tenant will
not employ any persons other than Landlord’s janitors for the purpose of
cleaning the Premises without the prior written consent of Landlord. Landlord
will not be responsible to Tenant for any loss of property from the Premises,
however occurring, or for any damage to the effects of Tenant by such janitors
or any of its employees, or by any other person or any other cause.




9.

PROHIBITED ON PREMISES: Tenant will not conduct, or permit any other person to
conduct, any auction upon the Premises, nor will Tenant manufacture or store, or
permit others to manufacture or store, goods, wares or merchandise upon the
Premises, without the prior written approval of Landlord, except the storage in
customary amounts of ordinary office supplies to be used by Tenant in the
conduct of its business. Tenant will not permit the Premises to be used for
gambling.  Tenant will not permit any portion of the Premises to be occupied as
an office for a public stenographer or public typewriter, or for the manufacture
or sale of intoxicating beverages, narcotics, tobacco in any form or as a barber
or manicure shop or for any medical use, including medical testing on humans or
animals. Canvassing, soliciting and peddling at the Real Property are
prohibited, and Tenant will cooperate to prevent the same. No bicycles, vehicles
or animals of any kind will be brought into or kept in or about the Real
Property, except guide dogs.




10.

PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing facilities will not be used for
any purpose other than those for which they were constructed; and no sweepings,
rubbish, ashes, newspaper or other substances of any kind will be thrown into
them. Waste and excessive or unusual amounts of electricity or water use is
prohibited. When electric or communications wiring of any kind is introduced, it
must be connected as directed by Landlord, and no stringing or cutting of wires
will be allowed, except by prior written consent of Landlord, and will be done
by contractors approved by Landlord. Landlord agrees that Tenant’s customary
office equipment will not be deemed to consume excessive amounts of electricity.




11.

MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER: The carrying in or out of
freight, furniture or bulky matter of any description must take place during
such hours as Landlord may from time to time reasonably determine and only after
advance notice to the manager of the Building. The persons employed by Tenant
for such work must be reasonably acceptable to Landlord and provide liability
insurance reasonably satisfactory to Landlord. Tenant may, subject to these
provisions, move freight, furniture, bulky matter, and other material into or
out of the Premises on Saturdays between the hours of 9:00 a.m. and 1:00 p.m.,
provided Tenant pays additional costs, if any, incurred by Landlord for elevator
operators or security guards, and for any other





Exhibit B – Page 1 of 2







--------------------------------------------------------------------------------







expenses occasioned by such activity of Tenant. If, at least three (3) days
prior to such activity, Landlord requests that Tenant deposit with Landlord a
sum which Landlord reasonably estimates to be the amount of such additional
cost, the Tenant will deposit such sum with Landlord as security for such cost.
There will not be used in the Building or Premises, either by Tenant or by
others, any hand trucks except those equipped with rubber tires and side guards,
and no hand trucks will be allowed in the elevators without the consent of the
superintendent of the Building.




12.

SAFES AND OTHER HEAVY EQUIPMENT: Landlord reserves the right to prescribe the
weight and position of all safes and other heavy equipment so as to distribute
their weight properly and to prevent any unsafe condition from arising. Tenant
will not place a load upon any floor of the Premises exceeding the floor load
per square foot area which it was designed to carry or which is allowed by law.




13.

ADVERTISING: Landlord may prohibit any advertising by Tenant which in Landlord’s
reasonable opinion tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Landlord,
Tenant will refrain from or discontinue such advertising.

 

14.

NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS: Landlord will not be
responsible to Tenant for non-observance or violation of any of these rules and
regulations by any other tenant, provided same uniformly apply to all tenants
and are enforced in a non-discriminatory manner.




15.

AFTER HOURS USE: Landlord reserves the right to exclude from the Building during
Building Hours and at all hours on Saturdays, Sundays and Building Holidays, all
persons who do not present a pass to the Building signed by the Tenant. Each
Tenant will be responsible for all persons for whom such a pass is issued and
will be liable to the Landlord for the acts of such persons.




16.

RESERVATION OF RIGHTS: Landlord reserves to itself any and all rights not
granted to Tenant hereunder, including the following:




a)

the exclusive right to the use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purposes;




b)

the right to change the name or address of the Building, without incurring any
liability to Tenant for doing so, but Landlord shall provide Tenant with at
least sixty (60) days’ notice thereof;




c)

the right to install and maintain signs on the exterior of the Building;




d)

the exclusive right to use and/or allow others to use the roof of the Building;




e)

the right to limit the space on the directory of the Building to be allotted to
Tenant, provided Tenants’’ right to be named on the directory pursuant to this
Lease are not diminished; and




f)

the right to grant to anyone the right to conduct any particular business or
undertaking in the Building.




17.

HEALTH AND SAFETY: Subject to Article 4 of the Lease, Tenant will be responsible
for initiating, maintaining and supervising all health and safety precautions
and/or programs required by Legal Requirements applicable to the Premises and/or
Tenant’s use and occupancy of the Premises.







-- END --





Exhibit B – Page 2 of 2







--------------------------------------------------------------------------------










EXHIBIT C




WORKLETTER AGREEMENT




[OMITTED]











Exhibit C – Page 1 of 4







--------------------------------------------------------------------------------







EXHIBIT D




CLEANING SERVICES

(Five Nights Per Week)




TENANT'S PREMISES




 1.

Vacuum clean all carpeted areas.




 2.

Sweep and dust mop all non-carpeted areas. Wet mop whenever necessary, including
the kitchen facilities.




 3.

All office furniture such as desks, chairs, files, filing cabinets, etc. will be
dusted with a clean treated dust cloth whenever necessary and only if such
surfaces are clear of Tenant’s personal property including but not limited to
plants.




 4.

Empty wastepaper baskets and remove waste to designated areas.




 5.

All vertical surfaces within arms reach will be spot cleaned to remove finger
marks and smudges.  Baseboard and window sills are to be spot cleaned whenever
necessary.




 6.

All cleaning of cafeterias, vending areas, kitchen facilities (except as
provided above) and restrooms exclusively serving the Premises are excluded.
Tenant may make necessary arrangements for cleaning these areas directly with
Landlord's cleaning maintenance company.




 7.

Cleaning hours will be Monday through Friday between 5:30 p.m. and 11:00 p.m.




 8.

No cleaning service is provided on Saturday, Sunday and Building Holidays.




9.

Cartons or refuse in excess of that which can be placed in wastebaskets will not
be removed. Tenant is responsible to place such unusual refuse in trash
dumpster.




10.

Cleaning maintenance company will neither remove nor clean tea, office cups or
similar containers. If such liquids are spilled in wastebaskets, the
wastebaskets will be emptied but not otherwise cleaned. Landlord will not be
responsible for any stained carpet caused from liquids leaking or spilling from
Tenant’s wastebaskets.




11.

Glass entrance doors will be cleaned nightly. Interior glass doors or glass
partitions are excluded, provided, however, that upon the request of Tenant,
Landlord’s cleaning maintenance company will, at Tenant’s sole cost and expense,
clean such glass doors and partitions .




COMMON AREAS




 1.

Vacuum all carpeting in entrance lobbies, outdoor mats and all corridors.




2.

Wash glass doors in entrance lobby with a clean damp cloth and dry towel.




 3.

Sweep and/or wet mop all resilient tile flooring. Clean hard surface floors such
as quarry tile, etc..




 4.

Wash, clean and disinfect water fountains.




 5.

Clean all elevator cabs and stairwells.




 6.

Lavatories -- Men and Women.

 

a.

Floors in all lavatories will be wet mopped with a germicidal detergent to
ensure a clean and germ free surface.

b.

Wash and polish all mirrors, shelves, bright work including any piping and
toilet seats.

c.

Wash and disinfect wash basins and sinks using a germicidal detergent.

d.

Wash and disinfect toilet bowls and urinals.

e.

Keep lavatory partitions, tiled walls, dispensers and receptacles in a clean
condition using a germicidal detergent when necessary.

f.

Empty and sanitize sanitary disposal receptacles.

g.

Fill toilet tissue holders, towel dispensers and soap dispensers. Refills to be
supplied by Landlord or its cleaning contractor.




  7.

Clean all air ventilation grill work in ceilings.





Exhibit D – Page 1







--------------------------------------------------------------------------------










EXHIBIT E




BUILDING HOLIDAYS




BUILDING CLOSED










* NEW YEAR'S DAY *







* MEMORIAL DAY *







* INDEPENDENCE DAY *







* LABOR DAY *







* THANKSGIVING DAY *







* CHRISTMAS DAY *







-- END --





Exhibit E – Page 1







--------------------------------------------------------------------------------







EXHIBIT F




COMMENCEMENT DATE AGREEMENT




THIS AGREEMENT IS SUBJECT TO MODIFICATION BY THE PARTIES IN ORDER TO ACCURATELY
REFLECT THEN EXISITNG CIRCUMSTANCES




1.0

PARTIES




THIS AGREEMENT made the _________day of ________, 2012 is by and between
________________ (“Landlord ”) whose address is c/o Mack-Cali Realty
Corporation, 343 Thornall Street, P.O. Box 7817, Edison, New Jersey 08818-7817
and _________________________ (“Tenant”) whose address is
________________________________________.




2.0

STATEMENT OF FACTS




2.1

Landlord and Tenant entered into a Lease dated ____________, 2012 (referred to
as the “Lease” in this Agreement) setting forth the terms of occupancy by Tenant
of approximately _______ gross rentable square feet on the _____ (___) floor
(referred to as the “Premises” in this Agreement) at
_____________________________ (referred to as “Building” in this Agreement); and




2.2

The Commencement Date of the Term of the Lease has been determined in accordance
with the provisions of Article 20 of the Lease.




3.0

STATEMENT OF TERMS




The parties conclusively agree that they have received good and valuable
consideration for making the following agreements:




3.1

The Commencement Date of the Term of the Lease is __________, 2012 and the
Expiration Date of the Term is _____________, 2012, (unless Tenant exercises its
option to renew the Lease) and Articles 4 and 6 of the Basic Lease Provisions
are modified accordingly.




3.2

Tenant represents and warrants to Landlord that (i) there exists no default
under the Lease either by Tenant or Landlord; and (ii) there exists no offset,
defense or counterclaim to Tenant’s obligations under the Lease.




3.3

This Agreement is executed by the parties hereto for the purpose of providing a
record of the Commencement and Expiration Dates of the Lease.




EXCEPT as modified in this Agreement, the Lease will remain in full force and
effect as if the same were set forth in full in this Agreement, and Landlord and
Tenant ratify and confirm all the terms and conditions of the Lease as modified
by this Agreement.




THIS AGREEMENT will be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.




EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations or
other similar requirements, and each party waives the right to assert any such
defense or make any claim of invalidity or unenforceability due to any of the
failures described above.




Landlord and Tenant have executed this Agreement as of the date and year first
above written and represent and warrant to each other that the individual
signing this Agreement on its behalf possesses the requisite authority to sign
this Agreement.




LANDLORD

TENANT







By:

____________________________________________________________

By:

________________________________________________________

Name:

Name:

Title:

Title:











Exhibit F – Page 1







--------------------------------------------------------------------------------







EXHIBIT G




TAX AND OPERATING COST RIDER




Tenant will pay in addition to the Fixed Basic Rent provided in this Lease,
Additional Rent to cover Tenant’s Percentage of the increased cost to Landlord,
for each of the categories enumerated in this Exhibit, over the “Base Period
Costs” for these categories.




a.

Operating Cost Escalation – Commencing on January 1, 2014, if the Operating
Costs incurred for the Real Property for any Lease Year or Partial Lease Year
during the Term will be greater than the Base Operating Costs (reduced
proportionately to correspond to the duration of periods less than a Lease
Year), then Tenant will pay to Landlord, as Additional Rent, Tenant's Percentage
of all such excess Operating Costs. Operating Costs will include, by way of
illustration and not of limitation: personal property taxes; management fees as
are reasonable and customary in the Morris County area; labor for Building
personnel up to the level of Senior Property Manager, including all wages and
salaries; social security and other taxes which may be levied against Landlord
upon such wages and salaries; supplies; repairs and maintenance; maintenance and
service contracts; painting; wall and window washing; tools and equipment (which
are not required to be capitalized for federal income tax purposes); trash
removal; lawn care; snow removal and all other items properly constituting
direct operating costs according to standard accounting practices (collectively
referred to as the “Operating Costs” in this Lease); but not including any
expense that would otherwise be included as part of the management fee billed
hereunder; depreciation of Building or equipment; interest, ground rent,
financing costs or debt service costs; income or excess profits taxes; costs of
maintaining the Landlord’s corporate existence; franchise taxes; costs and
expenses which are attributable to repairs or replacements to the extent covered
by insurance or warranties, or are otherwise paid for by a third party; any
expenditures required to be capitalized for federal income tax purposes, unless
said expenditures are for the purpose of reducing Operating Costs at the Real
Property, or those which under generally applied real estate practice are
expensed or regarded as deferred expenses or are required under any Legal
Requirement, and in either event the costs thereof shall be included to the
extent set forth herein below; operating reserves; any repairs or replacements
necessitated by Landlord’s negligence or willful acts; Real Estate Taxes;
brokerage expenses, marketing expenses, work done to prepare space for tenant
occupancy, rent concessions, construction allowances; services provided for a
particular tenant or occupant of the Building but not otherwise available to all
tenants of the Building; costs of complying with Legal Requirements, except as
expressly permitted herein; interest, late charges or penalties incurred as a
result of Landlord’s failure to pay bills in a timely manner; the cost of
investigating, monitoring or remedying any environmental condition or hazardous
substances (excluding routine monitoring); any expenses which are included
within any other charge payable under this Lease; expenses related to the
operation, repair and maintenance of any cafeteria or other, similar type of
Building amenity (excluding the fitness center); costs incurred in connection
with lawsuits or other legal actions (including, without limitation,
arbitrations and mediations) instituted or defended by Landlord; and costs and
expenses payable to Landlord or any affiliate of Landlord, to the extent that
such costs and expenses exceed competitive costs and expenses for materials and
services by unrelated persons or entities of similar skill and experience. If
any of the goods or services to be provided by Landlord are provided to
buildings and properties other than the Real Property, then Landlord shall make
an equitable allocation of such goods and services among all of the buildings
and properties benefiting from such goods and services, and only the portion
allocable to the Real Property shall be included in Operating Costs.




If any item within the definition of Operating Costs is capitalized under
generally accepted accounting principles, then: (A) the cost of any such item
shall only be included in Operating Costs if such repair, replacement or
improvement (i) is necessary to comply with any governmental or
quasi-governmental law, statute, or­dinance, rule, order, requirements or
regulation, which is enacted or promulgated after the date hereof, (ii) is
reasonably intended to reduce Operating Costs, or (iii) constitutes a
replacement which in Landlord's reasonable judgment is economically prudent to
make in lieu of repairs; (B) the cost thereof shall be amortized on a
straight-line basis over the lesser of ten (10) years, or the useful life of
such item; and (C) there shall be included in Operating Costs in each Lease Year
such portion of the amortization period which occurs during the Term; provided,
however, that all amounts thereof included in Operating Costs in any Lease Year
subsequent to the year paid shall have added thereto interest (at the rate equal
to two (2) percentage points in excess of the prime rate as established by Chase
Manhattan Bank, or its successor) from the date Landlord incurred such cost.







b.

Fuel, Utilities and Electric Cost Escalation – Commencing January 1, 2014, if
utility and energy costs, including any fuel surcharges or adjustments with
respect thereto, incurred for water, sewer, gas, electric, other utilities and
heating, ventilating and air conditioning for the Building, including all leased
and leasable areas (not separately billed or metered within the Building), and
Common Facilities electric, lighting, water, sewer and other utilities for the
Building and other portions of the Real Property (collectively referred to in
this Lease as “Utility and Energy Costs”), for any Lease Year or Partial Lease
Year during the Term will be greater than the Base Utility and Energy Costs
(reduced proportionately to correspond to the duration of periods less than a
Lease Year), then Tenant will pay to Landlord as Additional Rent, Tenant’s
Percentage of all such excess Utility and Energy Costs.




c.

Tax Escalation – Commencing January 1, 2014, if the Real Estate Taxes for the
Real Property for any Lease Year or Partial Lease Year during the Lease Term
will be greater than the Base Real Estate Taxes (reduced proportionately to
correspond to the duration of periods less than a Lease Year), then Tenant will
pay to Landlord as Additional Rent, Tenant’s Percentage of all such excess Real
Estate Taxes.




As used in this Lease, “Real Estate Taxes” mean the property taxes and
assessments imposed upon the Building and other portions of the Real Property,
or upon the rent payable to the Landlord, including, but not limited to, real
estate, city, county, village, school and transit taxes, or taxes, assessments,
or








Exhibit G - Page 1 of 3







--------------------------------------------------------------------------------







charges levied, imposed or assessed against the Real Property by any taxing
authority, whether general or specific, ordinary or extraordinary, foreseen or
unforeseen. If due to a future change in the method of taxation, any franchise,
income or profit tax will be levied against Landlord in substitution for, or in
lieu of, or in addition to, any tax which would otherwise constitute a Real
Estate Tax, such franchi­se, income or profit tax will be deemed to be a Real
Estate Tax for purposes of this Lease, but only to the extent that any such tax
is solely applicable to commercial property owners and the same would be payable
if the Real Property was the only property of Landlord subject to such alternate
tax.




Real Estate Taxes shall not include: (i) any payment or interest for late
payment of Real Estate Taxes, except to the extent imposed upon timely payments
of assessments that may be, and are in fact, paid in installments; (ii) any
assessments, bonds, impact fees, or special assessments or fees in connection
with any increase in the square footage of the Building; (iii) any increase in
Real Estate Taxes due to any increase in the square footage of the Building or
renovation of the Building (except increases due solely to, and as a direct
result of, the overall, general “face lift” type renovations made to the entire
Real Property); (iv) estate, inheritance, succession, capital levy, corporate
franchise, gross sales, transfer or income taxes of Landlord, or a tax increase
by virtue of a transfer (such as, for example, pursuant to California’s so
called Proposition 13); and (v) expenses included within any other charge
payable under this Lease.




Landlord, will have the exclusive right, but not the obligation, to contest or
appeal any Real Estate Tax assessment levied on all or any part of the Real
Property. All refunds, rebates and discounts received by Landlord in connection
with Real Estate Taxes shall be deducted prior to the calculation of Tenant’s
Percentage thereof, after deducting there from any costs incurred by Landlord in
obtaining same (to the extent not already included in Real Estate Taxes). In the
event Landlord receives any refund of Real Estate Taxes as a result of
Landlord’s negotiating, appealing, or contesting the same, Landlord shall
promptly pay to Tenant, Tenant’s Percentage of the refund after deducting
therefrom any costs incurred by Landlord in obtaining same, except to the extent
any such cost was not already billed to Tenant hereunder.




To the extent Real Estate Taxes includes any assessments, each assessment shall
be deemed to be payable in as many installments as is lawful, and only the
installments due during any calendar year shall be included in Real Estate Taxes
for that calendar year.

.







d.

Insurance Cost Escalation – Commencing January 1, 2014, if the Insurance Costs
for the Real Property for any Lease Year or Partial Lease Year during the Term
will be greater than the Base Insurance Costs (reduced proportionately to
correspond to the duration of periods less than a Lease Year), Tenant will pay
to Landlord as Additional Rent for each Lease Year or Partial Lease Year,
Tenant’s Percentage of such excess Insurance Costs.




As used in this Lease, “Insurance Costs” mean all fire and other insurance
costs, together with any commercially reasonable deductibles, incurred by
Landlord in connection with its operation and maintenance of the Real Property
for any Lease Year or Partial Lease Year during the Term.




e.

Lease Year -- As used in this Lease, Lease Year will mean a calendar year. Any
portion of the Term which is less than a Lease Year, that is, from the
Commencement Date through the following December 31, and from the last January 1
falling within the Term to the end of the Term, will be deemed a “Partial Lease
Year”. Any reference in this Lease to a Lease Year will, unless the context
clearly indicates otherwise, be deemed to be a reference to a Partial Lease Year
if the period in question involves a Partial Lease Year.




f.

Payment – Commencing January 1, 2014, prior to each Lease Year, Landlord will
give Tenant an estimate of amounts payable under this Rider for such Lease Year
or Partial Lease Year. By the first day of each month during such Lease Year or
Partial Lease Year, Tenant will pay Landlord one-twelfth (1/12th) of the
estimated amount. If, however, the estimate is not given before such Lease Year
or Partial Lease Year begins, Tenant will continue to pay by the first day of
each month on the basis of last year’s estimate, if any, until the month after
the new estimate is given. As soon as practicable after each Lease Year or
Partial Lease Year ends, Landlord will give Tenant a statement (the “Statement”)
showing the actual amounts payable by Tenant under this Rider for such Lease
Year. If the Statement shows that the actual amount Tenant owes for such Lease
Year or Partial Lease Year is less than the estimated amount paid by Tenant
during such Lease Year or Partial Lease Year, Landlord, at its option, will
either return the difference or credit the difference against the next
succeeding payment(s) of Additional Rent. If the Statement shows that the actual
amount Tenant owes is more than the estimated Additional Rent paid by Tenant
during such Lease Year or Partial Lease Year, Tenant will pay the difference
within thirty (30) days after the Statement is delivered to Tenant.




g.

Books and Reports -- Landlord will maintain books of account which, provided
that Tenant has not breached this Lease, will be open to Tenant and its
representatives at all reasonable times so that Tenant can determine that such
Operating, Utility and Energy, Insurance and Real Estate Tax Costs have, in
fact, been paid or incurred. Tenant's representatives will mean only (i)
Tenant’s employees or (ii) a qualified professional, and neither Tenant’s
employees nor any qualified professional will be permitted to perform such
inspection and/or audit on a contingency basis or for any other tenant in the
Building. At Landlord’s request, Tenant and/or Tenant’s qualified professional
will execute a confidentiality agreement reasonably acceptable to Landlord prior
to any examination of Landlord’s books and records. In the event Tenant disputes
any one or more of such charges, Landlord will work with Tenant in good faith to
resolve such dispute with Landlord, provided that if such dispute is not
satisfactorily settled between Landlord and Tenant within thirty (30) days, then
upon request of either party, the dispute will be referred to an indepen­dent
certified public accountant to be mutually agreed upon to arbitrate the dispute,
and if such an accountant cannot be agreed upon, the American Arbitration
Association may be asked by either party to select an arbitrator, whose decision
on the








Exhibit G - Page 2 of 3







--------------------------------------------------------------------------------







dispute will be final and binding upon both parties, who will jointly share any
cost of such arbitration. Pending resolution of the dispute, the Tenant will pay
to Landlord the sum so billed by Landlord, subject to its ultimate resolution as
set forth above. The arbitration mechanism set forth above shall be the sole
process available to resolve such disputes. If, based upon Tenant’s inspection,
it is determined (either by agreement of the parties or by a final unappealable
arbitration award) that based upon Landlord's books and records for Operating
Costs, Real Estate Taxes and Insurance Costs for any Lease Year, the aggregate
sum paid by hereunder in such Lease Year exceeded Tenant’s aggregate sum of
actual Operating Costs, Real Estate Taxes and Insurance Costs for such Lease
Year by more than five percent (5%), then Landlord will reimburse Tenant for
the actual reasonable out-of-pocket costs it incurred to outside, independent
auditors to conduct such inspection, such cost not to exceed $3,500.00. Such
reimbursement shall be made within thirty (30) days after demand based upon
reasonable substantiation by Tenant of such costs.  If Tenant is entitled to a
refund on account of any overpayment, then, at Landlord’s option, the
overpayment shall be either refunded directly to Tenant or applied against
future payment(s) of Additional Rent.




h.

Right of Review -- Once Landlord will have finally deter­mined the Operating,
Utility and Energy, Insurance or Real Estate Tax Costs at the expiration of a
Lease Year, then as to the item so established, Tenant will only be entitled to
dispute such charge for a period of twelve (12) months after Tenant’s receipt of
the year-end statement with respect to same, and Tenant specifically waives any
right to dispute any such charge any time after the expiration of said twelve
(12) month period.




i.

Occupancy Adjustment -- If the Building is less than ninety-five percent (95%)
occupied during the Calendar Year or during any Lease Year or Partial Lease Year
subsequent to the Calendar Year, then the Operating Costs and Utility and Energy
Costs will be adjusted during the Calendar Year and the Operating Costs and
Utility and Energy Costs will be adjusted during any such Lease Year or Partial
Lease Year so as to reflect ninety-five percent (95%) occupan­cy. The aforesaid
adjustment will only be made with respect to those items that are in fact
affected by variations in occupancy levels.




j.

The parties agree that Tenant’s Percentage, as defined in the Preamble, reflects
and will be continually adjusted to reflect the ratio of the gross square feet
of the area rented to Tenant (including an allocable share of all Common
Facilities) [the numerator] as compared with the total number of gross square
feet of the entire Building (or additional buildings that may be constructed
within the Real Property) [the denominator] measured outside wall to outside
wall, but excluding therefrom any storage areas. Landlord shall have the right
to make changes or revisions in the Common Facilities of the Building so as to
provide additional leasing area. Landlord shall also have the right to construct
additional buildings in the Real Property for such purposes as Landlord may deem
appropriate, and subdivide the lands for that purpose if necessary, and upon so
doing, the Real Property shall become the subdivided lot on which the Building
in which the Premises is located. However, if any service provided for in
subparagraph a. is separately billed or separately metered within the Building,
then the square footage so billed or metered shall be subtracted from the
denominator and the Tenant’s proportionate share for such service and/or utility
shall be separately computed, and the Base Period Costs for such item shall not
include any charges attributable to said square footage. Tenant understands that
as a result of changes in the layout of the Common Facilities from time to time
occurring due to, by way of example and not by way of limitation, the
rearrangement of corridors, the aggregate of all Building tenant proportionate
shares may be equal to, less than or greater than one hundred percent (100%).
Notwithstanding the foregoing, in no event will Tenant’s Percentage ever be less
than 4.93%, unless the square footage of the Premises is decreased pursuant to
mutual agreement by Landlord and Tenant..




k.

If Landlord fails to render a statement of any item of Additional Rent for any
Lease Year within twenty-four (24) months after the expiration of such Lease
Year, Landlord shall be deemed to have waived any right to collect such item of
Additional Rent not so billed for such Lease Year, provided that nothing
contained herein shall be deemed a waiver of Landlord’s right to bill and
collect any item of Additional Rent for any future Lease Years, subject to this
subparagraph k.










− END −








Exhibit G - Page 3 of 3







--------------------------------------------------------------------------------







EXHIBIT H




ELECTRICITY RIDER




(a)

Electricity shall be supplied to the Premises during the term in accordance with
the provisions of paragraph (c) of this Rider. However, at any time and from
time to time during the term hereof, provided it is then permissible under the
provisions of legal requirements, Landlord shall have the option to have
electricity supplied to the Premises in accordance with paragraph (d) of this
Rider.




(b)

For the purposes of this Rider:




(i)

The term "Electric Rate" shall mean the Service Classification pursuant to which
Tenant would purchase electricity directly from the utility company servicing
the Building, provided, however, at no time shall the amount payable by Tenant
for electricity be less than Landlord's Cost per Kilowatt and Cost per Kilowatt
Hour (as such terms are hereinafter defined), and provided further that in any
event, the Electric Rate shall include all applicable surcharges, and demand,
energy, losses, fuel adjustment and time of day charges (if any), taxes and
other sums payable in respect thereof.




    

(ii)

The term "Cost per Kilowatt Hour" shall mean the total cost for electricity
incurred by Landlord to service the Building during a particular time period
(including all applicable surcharges, and energy, fuel adjustment and time of
day charges (if any), taxes and other sums payable in respect thereof) divided
by the total kilowatt hours purchased by Landlord during such period.




(iii)

The term "Cost per Kilowatt" shall mean the total cost for demand incurred by
Landlord to service the Building during a particular time period (including all
applicable surcharges, demand, and time of day charges (if any), taxes and other
sums payable in respect to thereof) divided by the total kilowatts purchased by
Landlord during such period.




(c)

(i) Landlord shall supply electricity to service the Premises on a “check meter”
basis, and Tenant shall pay to Landlord, as Additional Rent, the sum of (y) an
amount determined by applying the Electric Rate or, at Landlord's election, the
Cost per Kilowatt Hour and Cost per Kilowatt, to Tenant's consumption of and
demand for electricity within the Premises as recorded on the meter servicing
the Premises, and (z) the actual administrative costs incurred by Landlord in
supplying electricity on a “check metered” basis (such combined sum being
hereinafter called "Electric Rent"). Except as set forth in the foregoing clause
(z), Landlord will not charge Tenant more than the Electric Rate or, at
Landlord's election, the Cost per Kilowatt and Cost per Kilowatt Hour for the
electricity provided pursuant to this paragraph. All costs incurred by Landlord
to install the check meter(s) and any other equipment necessary to enable Tenant
to obtain electricity from Landlord on a check meter basis shall be paid by
Landlord.  




(ii)

Where more than one meter measures the electric service to Tenant, the electric
service rendered through each meter shall be computed and billed separately in
accordance with the provisions hereinabove set forth.




(iii)

Tenant shall pay to Landlord, on account of the Electric Rent payable pursuant
to this paragraph (c), the annual sum of $1.80 per square foot of Rentable Area
("Estimated Electric Rent"), subject to the adjustments on the first day of each
and every calendar month of the term (except that if the first day of the term
is other than the first day of a calendar month, the first monthly installment,
prorated to the end of said calendar month, shall be payable on the first day of
the first full calendar month).




(iv)

From time to time during the term, the Estimated Electric Rent may be adjusted
by Landlord on the basis of either Landlord's reasonable estimate of Tenant's
electric consumption and demand (if at any time the meter(s) servicing the
Premises are inoperative) or Tenant's actual consumption of and demand for
electricity as recorded on the meter(s) servicing the Premises, and, in either
event, the Electric Rate or Cost per Kilowatt and Cost per Kilowatt Hour then in
effect.




(v)

Subsequent to the end of each calendar year during the Term, or more frequently
if Landlord shall elect, Landlord shall submit to Tenant a statement of the
Electric Rent for such year or shorter period together with the components
thereof, as set forth in clause (i) of this paragraph (c) ("Electric
Statement"). To the extent that the Estimated Electric Rent paid by Tenant for
the period covered by the Electric Statement shall be less than the Electric
Rent as set forth on such Electric Statement, Tenant shall pay Landlord the
difference within 30 days after receipt of the Electric Statement. If the
Estimated Electric Rent paid by Tenant for the period covered by the Electric
Statement shall be greater than the Electric Rent as set forth on the Electric
Statement, such difference shall be credited against the next required
payment(s) of Estimated Electric Rent. If no Estimated Electric Rent payment(s)
shall thereafter be due, Landlord shall pay such difference to Tenant.




(vi)

For any period during which the meter(s) servicing the Premises are inoperative,
the Electric Rent shall be determined by Landlord, based upon its reasonable
estimate of Tenant's actual consumption of and demand for electricity, and the
Electric Rate or Cost per Kilowatt and Cost per Kilowatt Hour then in effect.




(d)

If Landlord discontinues furnishing electricity to the Premises pursuant to
paragraph (c) of this Rider, Tenant shall make its own arrangements to obtain
electricity directly from the utility company furnishing electricity to the
Building. The cost of such service shall be paid by Tenant directly to such
utility company. Landlord shall permit its electric feeders, risers and wiring
serving the Premises to be used by Tenant, to the extent available, safe and
capable of being used for such purpose. All meters and all additional panel
boards, feeders, risers, wiring and other conductors and equipment which may be
required to enable Tenant to obtain electricity of substantially the same
quality and character, shall be installed by Landlord at Tenant's cost and
expense.




(e)

Bills for electricity supplied pursuant to paragraph (c) of this Rider shall be
rendered to Tenant at such times as Landlord may elect. Tenant's payments for
electricity supplied in accordance with paragraph (c) of this Rider shall be due
and payable within 30 days after delivery of a statement therefor, by Landlord
to Tenant. If any tax is imposed upon Landlord's receipts from the sale of
electricity to Tenant by legal requirements, Tenant agrees that, unless








Exhibit H - Page 1 of 2







--------------------------------------------------------------------------------







prohibited by such legal requirements, Tenant's Percentage of such taxes shall
be included in the bills of, and paid by Tenant to Landlord, as Additional Rent.




(f)

Landlord's failure during the term to prepare and deliver any statements or
bills under this Rider, or Landlord's failure to make a demand under this Rider,
shall not in any way be deemed to be a waiver of, or cause Landlord to forfeit
or surrender, its rights to collect any amount of additional rent which may
become due pursuant to this Rider. Tenant's liability for any amounts due under
this Rider shall survive the expiration or sooner termination of the Term.




(g)

Tenant's failure or refusal, for any reason, to utilize the electrical energy
provided by Landlord, shall not entitle Tenant to any abatement or diminution of
Fixed Basic Rent or Additional Rent, or otherwise relieve Tenant from any of its
obligations under this Lease.




(h)

If either the quantity or character of the electrical service is changed by the
utility company supplying electrical service to the Building or is no longer
available or suitable for Tenant's requirements, or if there shall be a change,
interruption or termination of electrical service due to a failure or defect on
the part of the utility company, no such change, unavailability, unsuitability,
failure or defect shall constitute an actual or constructive eviction, in whole
or in part, or entitle Tenant to any payment from Landlord for any loss, damage
or expense, or to abatement or diminution of Fixed Basic Rent or Additional
Rent, or otherwise relieve Tenant from any of its obligations under this Lease,
or impose any obligation upon Landlord or its agents. Landlord will use
reasonable efforts to insure that there is no interruption in electrical service
to Tenant, but in no event shall Landlord be responsible for any failures of the
utility providing such service or the negligence or other acts of third parties
causing any such interruption.




(i)

Tenant shall not make any electrical installations, alterations, additions or
changes to the electrical equipment or appliances in the Premises without prior
written consent of Landlord in each such instance. Tenant shall comply with the
rules and regulations applicable to the service, equipment, wiring and
requirements of Landlord and of the utility company supplying electricity to the
Building. Tenant agrees that its use of electricity in the Premises will not
exceed the capacity of existing feeders to the Building or the risers or wiring
installations therein and Tenant shall not use any electrical equipment which,
in Landlord's judgment, will overload such installations or interfere with the
use thereof by other Tenants in the Building. If after the Commencement Date, in
Landlord's judgment, Tenant's electrical requirements necessitate installation
of an additional riser, risers or other proper and necessary equipment or
services, including additional ventilating or air-conditioning, the same shall
be provided or installed by Landlord at Tenant's expense, which shall be
chargeable and collectible as Additional Rent and paid within 30 days after the
rendition to Tenant of a bill therefor.




(j)

If, after Landlord's initial installation work, (i) Tenant shall request the
installation of additional risers, feeders or other equipment or service to
supply its electrical requirements and Landlord shall determine that the same
are necessary and will not cause damage or injury to the Building or the
Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other Tenants or occupants of the Building, or (ii) Landlord shall
reasonably determine that the installation of additional risers, feeders or
other equipment or service to supply Tenant's electrical requirements is
necessary, then and in either of such events Landlord shall cause such
installations to be made, at Tenant's sole cost and expense and Tenant shall pay
Landlord for such installations, as Additional Rent, within 30 days after
submission of a statement therefor.




(k)

Landlord, at Tenant's expense, shall furnish and install all replacement
lighting tubes, lamps, ballasts and bulbs required in the Premises. Tenant,
however, shall have the right to furnish and/or install any or all of the items
mentioned in this sub-paragraph (k).




(l)

Interruption or curtailment of electrical service hereunder, if caused by Force
Majeure, shall not entitle Tenant to any claim against Landlord or to any
abatement in rent, and shall not constitute a constructive or partial eviction,
unless Landlord fails to take measures as may be reasonable under the
circumstances to restore the service without undue delay. If the Premises are
rendered untenantable in whole or in part, for a period of ten (10) consecutive
business days, by the making of repairs, replacements or additions, other than
those made with Tenant’s consent or caused by misuse or neglect by Tenant, or
Tenant’s Agents, there shall be a proportionate abatement of Fixed Basic Rent
and Additional Rent from and after said tenth (10th) consecutive business day
and continuing for the period of such untenantability. In no event, shall Tenant
be entitled to claim a constructive eviction from the Premises unless Tenant
shall first have notified Landlord in writing of the condition or conditions
giving rise thereto, and if the complaints be justified, unless Landlord shall
have failed, within a reasonable time after receipt of such notice, to remedy,
or commence and proceed with due diligence to remedy such condition or
conditions, all subject to Force Majeure.





















































Exhibit H - Page 2 of 2







--------------------------------------------------------------------------------







EXHIBIT I




SIGNAGE




[d29442_ex101007.gif] [d29442_ex101007.gif]




[d29442_ex101009.gif] [d29442_ex101009.gif]











Exhibit I - Page 1 of 1







--------------------------------------------------------------------------------